                                              Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 1 of 60
 JS 44 (Rev. 06/17)                                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required be law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the rited States in September 1974, is required br the use of the C erk of out for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXTPAGE OF THIS FORM.)

 1 . (2) PLAINTIFFS                                                                                             DEFENDANTS
Igor Shibirin                                                                                              Regal Marine Industries, Inc, and Volvo Penta of the Americas, LLC
(b)      County of Residence of First Listed Plaintiff                               Wayne County, PA
                                                                                                                County of Residence of First Listed Defendant                       Orange County. FL
                                     (EXCEPTJN U.S. PLAINYYPF CASES)
                                                                                                                                               (IN US. PLAINTIFF CASES ONLY)
(C)                 Attorneys (Firm Name, Address, and L/'elephoneNumber)
                                                                                                                N OTE :    IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT
Timothy J. Abeel, Jr.                                                                                                       OF LAND INVOLVED.
Timothy Abeel & Associates, P.C,                                                                                 Attorneys (IflGm\vn)
25 Regency Plaza                                                                                          Brooks Rathet                   Vlada TasichlChristian Weizmann
Glen Mills, PA 19342                                                                                      Bromagen Rathel Klee & Smith PA Marshall Dennehey Wamer Coleman & Goggin
(888) 830- 1474                                                                                           135 2nd Avenue North, Suite 1   2000 Market Street, Suite 2300 Philadelphia, PA
                                                                                                          Jacksonville Beach, FL 32250    Philadelphia, PA 19103
                                                                                                          (904) 242-0860                  (215) 575-2659

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place HW                                                "X" In One Box for Pluinnf Wow/
                                                                                                                      Divensily Cases Only)                                                         and One Box for Defendant
0        I       U.S. Government                     X 3    Federal Question                                                                            P TF       DEF                                               P TF       DEF
                    Plaintiff                                 (US, Government No! aPar1)9                        Citizen of This Slate              1               I        klcorpomted or Principal Place             4       4
                                                                                                                                                                                  of Business In This Slate

n        2       U.S, Government                      4    Diversity                                             Citizen ofAno!her State            2              2         Incorporated and Principal Place           5          5
                    Defendant                                 (lm#cale Citizenship ofParlies in Item                                                                              of Business In Another State
                    IID
                                                                                                                 Citizen or Subject of a            3              3         Foreign Na1ion                             6          6
                                                                                                                   Foreign Country

IV. NATURE OF SUIT (Place an "X " in One Box Only)                                                                                                                          Click here for: Nature of Suit Code Descriptions.
                     conernAcI==~                                                   . \U r
                                                                                TQRTS
                                                                                ,.  o                                                                                   .    BANKRUBTCY,
0        I 10 Insurance                              PERSONAL INJURY                    PERSONAL INJURY              0 625 Drug Related Seizure                    422 Appeal 28 USC 158                 al 375 False Claims Act
D        120 Marine                                  310 Airplane                     0 365 Personal Injury -               ofPropeny 21 USC 88 l                  423 W ilhdrawal                         376 Qui Tam (31 USC
I]       130 Miller Act                              3 l5 Airplane Product!                 Product Liability        0 690 Other                                       28 USC 157                               3729(a))
0        140 Negotiable Iristriiment                      Liability                   0 367 Health Care/                                                                                               0 400 State Reapportionment
I]       150 Recovery of Oveipaymenl                 320 Assault, Libel &                   Phamiaceutical                                                                                             u 4 x0 Antitrust
              & Enforcement oflndgmenl                     Slander                          Personal Injury                                                    0 820 Copyrights                        0 430 Banks and Banking
D        15] Medicare Act                            330 Federal Employers'                 Product Liability                                                  D 830 Patent                            D 450 Commerce
0        152 Recovery ofDefaulted                         Liability                   0 368 Asbestos Personal                                                  0 835 Patent Abbreviated                n 460 Deportation
              Student Loans                          340 Marine                              Injury Product                                                          New Drug Application              0 470 Racketeer Influenced and
             (Excludes Veterans)                     345 Maule Produc!                       Liability                                                         0 840 Txademark                                 Comzpl Organizations
a        153 Recovery of Overpayment                      Liability                        PERSONALPROPERTY                       <L»'lB 0 n                                                           D 480 Consumer Credit
             ofVeler:1n's Benefits                   350 Molar Vehicle                cl370 Other Fraud              D 710 Fair Labor Standards                '86l HIA(l395EE)                        [) 490 Cable/Sat TV

El       160 Stockholders' Suits                     355 Motor Vehicle                D 371 Truth in Lending                 Ac t                              5 862 Black Lung (923)                  n B50 Securities/Con1modities/
0        {90 Other Contract                              Product Liability            0 380 Other Personal           a 720 LaborManagement                     ' 863 DIW C/DIW W (405(8))                      Exchange
X        195 Contract Produc! Liability              360 Other Personal                     Property Damage                  Relations                         0 864 SSID Title XVI                    n 890 Other Statutory Actions
El       196 Franchise                                   Inj ury                      0 385 Property Damage          n 740 Railway Labor Act                   ' 865 RSI (405(g))                      D 891 Apicultural Acts
                                                     362 Personal Injury -                  Product Liability         ' 751 Family and Medical                                                         0 893 Environmental Matters
                                                         Medical Malpractice                                                 Leave Act                                                                 D 895 Freedom oflnfomnation
     n       A       r
                 HEALPR QPER TY .
                                 .
                                                      =€l]§;]ERI985];8,.,                                            0 790 Other Labor Litigation                                                              Ac t
U 210 Land Condemnation                          0 440 Other Civil Rights               Habeas Corpus:               0 791 Employee Retirement                 g   870 Taxes (U.S. Plaintiff           0  896 Arbitration
U 220 Foreclosure                                0 44] Vouhg                  B         463 Alien Detainee                 Income Security Act                         or Defendant)                   n  899 Administrative Procedure
Fl 230 Rent Lease & Ejectmcnt                    D 442 Employment             D         510 Motions to Vacate                                                  0   871 IR&-Third Party                        AcvReview or Appeal of
0 240 Torts lo Land                              0 443 Housing/                              Sentence                                                                  26 USC 7609                            Agency Decision
0 245 Tort Product Liability                           Accommodations         g         530 Genexal                                                                                                    0 950 Constitutionality of
0 290 All Other Real Property                    D 445 Amer. w/Disabilities - G         535 Death Penalty                   U V 1 M 1 GR A Tr 0 N                                                             State Statutes
                                                       Employment                       Ot h e r'                    n 462 Naturalization Application
                                                 D 446 Amer. w/Disabilities - 0         540 Mandamus & Other         n 465 Other Im m igration
                                                       Other                  0         550 Civil Rights                    Actions
                                                 B 448 Education              a         555 Prison Condition
                                                                                      n 560 Civil Detaiinee -
                                                                                             Conditions of
                                                                                             Confinement

V. ORIGIN (Place an "X" in One Box Only)
'l               Original                X 2 Removed from               0 3          Remanded from              0 4 Reinstated or          '
                                                                                                                                      5 Transferred from       0 6 Multidistlict       0                              8 Multidistrict
                 P ro c e edi ng             S tate Court                            Appellate Court                Reopened            Another Distnct              LItIgatIon -                                       Lltlgatson -
                                   - _   I                                                                                               KSWUW)                      Transfer                                          Direct File
                                                      lCitc the U.S. Civil Statute under which you are filing (Do not cifejurtvdictiannlsrnfulav unless diversfgy) :
                                                                                                                                                                         28 U.S.C. s 1331
VI. CAUSE OF ACTION                                    Brief description of cause:
                                                                                               Plaintiff alleges defects and nonconformities in the subject water vessel.

VII. REQUESTED IN   0                                        CHECK TF THIS IS A CLASS ACTION                              DEMAND $ "more than $136,593.20"CHECK YES only if demanded in complaint:
     COMPLAINT:                                              UNDER RULE 23, F.R.Cv,P.                                                                                           JURY DEMAND:                  ' Yes         X'No
vm. RELATED CASE(S)
                                                           (See m.v¢n¢cliom):
      IF ANY                                                                          JUDGE                                                                        _DOCKET nUMBER

D A TE
                  9/7 20                                                                   "              ¢8          "*
F OR OF F IC E               S E ONL Y

         RECEIPT #                           A M OUNT                                          APPLYING IFP                                    JUDGE                                      MAG, JUDGE
JS 44 Reverse (Rev, 06/l7)   Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 2 of 60

                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney tiling a case should complete the form as follows:

l.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiHlcases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiH` cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

11.      Jurisdiction. The basis ofjurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
         United States plaintiff (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 133 l, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box l or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

Iv.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for:Nature of Suit Code DescripUons.

v.      Origin. Place an "X" in one of the seven boxes.
        Original Proceedings. (1) Cases which originate in the United States district courts.
        Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
        When the petition for removal is granted, check this box.
        Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
        date.
        Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
        Transferred from Another District, (5) For cases transferred under Titfe 28 U.S.C. Section l404(a). Do not use this for within district transfers or
        multidistrict litigation transfers.
        Multidistrict Litigation -. Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
        Section 1407.
        Multidistrict Litigation - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
        PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
        changes in statue.

V I.     Cause oi'Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U,S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VH.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
        Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
        Jury Demand. Check the appropriate box to indicate whether or not ajury is being demanded.

V IH . Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
       numbers and the corresponding judge names for such cases,

Date and Attorney Signature. Date and sign the civil cover sheet.
                                  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 3 of 60
                                                 UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA - DESIGNATION FORM to be used by counsel to Indicate the category of the case for the purpose of
assignment to appropriate calendar.

Address of Plaintiff                     645 Woodpoint Court, 366 The Hideout, Lake Ariel, PA 18436

Address of Defendant                     1300 Volvo Penza Drive, Chesapeake, VA 23320


Place of Accident, Incident or Transaction
645 Woodpoint Court, 366 The Hideout, Lake Ariel,                                                                 (Use Reverse Side for Additional Space)
PA 18436
Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10% or more of its stock?
 (Attach two copies of the Disclosure Statement Form in accordance with Fed.R.Civ.P. 7. l(a))                                                  Yes          No D

Does this case involve multidistrict litigation possibilities?                                                                                 Yes 0 N08
RELATED CASE, IF ANY.-
Case Number:
                                                                      Judge                                                                   Date Terminated

Civil cases are deemed related when yes is answered to any of the following questions:

     1.   Is this case related to property included in an earlier numbered suit pending or within one year previously terminated action in this court?
                                                                                                                                              Yes D N o 8
  2.      Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated action in this court?
                                                                                                                                              Yes 0 N o M

     3.   Does this case involve the validity or infringement of a patent already in suit or any earlier number case pending or within one year previously terminated action in this
          court?
                                                                                                                                              Yes 0 N08
  4.      Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights case filed by the same individual?
                                                                                                                                              Yes 0 No 8

CWIL: (Place / in ONE CATEGORY ONLY)
A.   Federal Question Cases:                                                                            B.          Diversity .Jurisdiction Cases
  l.      D           indemnity Contract, Marine Contract, and All Other Contracts                           1.          0      Insurance Contract and Other Contracts
  2.      El          FELA                                                                                   2,          l:l    Airplane Personal Injury
  3.      U           Jones Act~Personal Injury                                                              3.          D      Assault, Defamation
 4,       1]          Antitrust                                                                              4,          El     Marine Personal Injury
 5.       0           Patent                                                                                 5,          0      Motor Vehicle Personal Injury
 6.       EJ          Labor-Management Relations                                                             6.          0      Other Personal Injury (Please specify)
 7.       U           Civil Rights                                                                           7.          D      Products Liability
 8.       E           Habeas Corpus                                                                          8.          D      Products Liability - Asbestos
 9.       D           Securities Act(s) Cases                                                                9.          E]     All other Diversity Cases

10.       U           Social Security Review Cases                                                                              (Please specify)
                      All other Federal Question Cases -.. Magnuson-Moss Warranty Act, 15
11.       8           U,s.c. §2301 et seq.
                      (Please specify)

                                                                      ARBITRATION CERTIFICATION
                                                                                (Check appropriate Category)

1,            .1
                   counsel of record do hereby certify:
          0         Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to the best of my knowledge and belie£ the damages recoverable in this civil action case exceed the sum of
                    $150,000.00 exclusive of interest and costs ,

          0         Relief other than monetary damages is sought.

DATE
                                                                              Attorney-at-Law                                                         Attorney I.D. al
                                     NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38.
I certify that, to my knowledge, the within case is not related to any case now pending or within one year previously terminated action in this court except as noted
above.




CIV. 609 (6/08)
                                                                I.
                                                                (
                       Case 5:20-cv-04556-EGS
                                          =_.. Document
                                               ._ -             1 Filed 09/17/20 Page 4 of 60
DATE
DATE       r//?/zo                                  ..»--~ . ~.
                                                   *;¢l   1)-1I-**   m.
                                                                          "4.         7324 ?`?
           7       7                              Attomey-at-Law
                                                  Attomcy-at-Law                           Attorney I.D. #




          (6/08)
     609 (6/08)
CIV. 609
                                  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 5 of 60
                                                  UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA - DESIGNATION FORM to be used by counsel to indicate the category of the case for the purpose of
assignment to appropriate calendar.

 Address of Plaintiff                  645 Woodpoint Court, 366 The Hideout, Lake Ariel, PA 18436

 Address of Defendant                  1300 Volvo Penta Drive, Chesapeake, VA 23320


Place of Accident, Incident or Transaction
645 Woodpoint Court, 366 The Hideout, Lake Ariel,                                                (Use Reverse Side for Addfnbnaf Space)
PA 18436
Does this civil action involve a nongovernmental corporate party with any parent corporation and any publicly held corporation owning 10% or more of its stock?
     (Attach two copies of the Disclosure Statement Form in accordance with Fed.R.civ.p. 7.1(a))                                          Yes 8   No 0
Does this case involve multidistrict litigation possibilities?                                                                            Yes 0 N08
RELATED CASE IF ANY:
Case Number:
                                                                   Judge                                                                Date Terminated

Civil cases are deemed related when yes is answered to any of the following questions:

     1.    Is this case related to property included in an earlier numbered suit pending or within one yea: previously terminated action in this court?
                                                                                                                                   Yes U N o 8
     2.    Does this case involve the same issue of fact or grow out of the same transaction as a prior suit pending or within one year previously terminated action in this court?
                                                                                                                                        Yes D     No 8

     3.    Does this case involve the validity or inhingement of a patent already in suit or any earlier number case pending or within one year previously terminated action in this
           court?
                                                                                                                                        Yes 0 N08
     4.    Is this case a second or successive habeas corpus, social security appeal, or pro se civil righls case filed by the same individual?
                  '                                                                                                                     Yes [II N o 8


CIVIL: (Place / in ONE CATEGORY ONLY)
A.         Federal Question Cares:                                                                   B,        Diversity Jurisdiction Cares
     1.    U      Indemnity Contract, Marine Contract, and All Other Contracts                            1.       0 Insurance Contract and Other Contracts
     2.    0      FELA                                                                                    2.       0 Airplane Persona] Injury
     3.    E          Jones Act-Personal Injury                                                           3.       E1 Assault, Defamation
     4.    E1         Antitrust                                                                           4.       0 Marine Personal Injury
     5.    E1     Patent                                                                                  5.       EJ Motor Vehicle Personal Injury
     6.    [J     Labor-Management Relations                                                              6.       E Other Personal Injury (Please specify)
     7,    0      Civil Rights                                                                            7.       U Products Liability
     8,    I]     Habeas Corpus                                                                           8,       0 Products Liability - Asbestos
     9.    E1     Securities Act(s) Cases                                                                 9.       0 All other Diversity Cases
10,        Q      Social Security Review Cases                                                                            (Please specify)
                  All other Federal Question Cases - Magnuson-Moss Warranty Act, 15
11.               U.S.C, § 2301 et seq.
                  (Please specify)

                                                                  ARBITRATION CERTIFICATION
                                                                             (Check appropriate Category)

1,             counsel of record do hereby certify:

          0     Pursuant to Local Civil Rule 53.2, Section 3(c)(2), that to'the best of my knowledge and belief, the damages recoverable in this civil action case exceed the sum of
                $l50,000.00 exclusive of interest and costs,

          13    Relief other than monetary damages is sought.

DATE
                                                                           Attorney-at-Law                                                      Attorney LD. #
                                    NOTE: A trial de novo will be a trial by jury only if there has been compliance with F,R.C.P. 38.
I certify that, to my knowledge, the within case is not related to any case now pending or within one year previously terminated action in this court except as noted
above.




CIV. 609 (6/08)
DATE
DATE
           //
          7/?ZO
          V/7/2-o
           7      7
                                          4
                      Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 6 of 60
                                              Attorney-at-Law
                                              Attomey-at-Law \5
                                                                             w%
                                                                             ys^?7
                                                                                 Attorney I.D. #




                                                                   l




         (6/08)
     609 (6/08)
CIV. 609
             Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 7 of 60
                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

IGOR SHIBIRN                                                       CIVIL ACTION
                      v.
REGAL MARINE INDUSTRIES, INC.
AND
VOLVO PENTA OF THE AMERICAS,                                          no.
LLC

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a case management track designation form specifying the track to which
that defendant believes the case should be assigned.


SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus-Cases brought under 28 U.S.C. §2241through §2255.                               ()
(b)   Social Security-Cases requesting review of a decision of the Secretary of Health
      and Human Services denying plaintiff Social Security Benefits.

(c)     Arbitration-Cases require to be designated for arbitration under Local Civil Rule 53.2.

(d)     Asbestos-Cases involving claims for personal injury or property damage from
        exposure to asbestos.                                                                     ()
(6)     Special Management-Cases that do not fall into tracks (a) through (d) that are
        commonly referred to as complex and that need special or intense management by
        the court. (See reverse side of this form for a detailed explanation of special
        management cases.)                                                                        ()

(f)     Standard Management-~Cases that do not fall into any one of the other tracks.             (X)


                                                                      Defendant, Volvo Penza of
 September 17, 2020                    Vlada Tasich, Esquire              the Americas, LLC
 Date                                     Attorney-at-law                    Attorney for


 (215) 575-2659                           (215) 575-0856                vxtasich@mdwcg.com
 Telephone                                 FAX Number                      E-Mail Address



(Civ. 660) 10/02
              Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 8 of 60
                          Civil Justice Expense and Delay Reduction Plan
                         Section 1:03 - Assignment to a Management Track
        (a)      The clerk of court will assign cases to tracks (a) through (d) based
on the initial pleading.

        (b)    In all cases not appropriate for assignment by the clerk of court to
tracks (a) through (d), the plaintiff shall submit to the clerk of court and serve with the
complaint on all defendants a case management track designation form specifying that
the plaintiff believes the case requires Standard Management of Special Management.
In the event that a defendant does not agree with the plaintiff regarding said designation,
that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a case management track designation form specifying
the track to which that defendant believes the case should be assigned.

        (0)    The court may, on its own initiative or upon the request of any party,
change the track assignment of any case at any time.

        (d)    Nothing in this Plan is intended to abrogate of limit a judicial officer's
authority in any case pending before that judicial officer, to direct pretrial and trial
proceedings that are more stringent than those of the Plan and that are designed to
accomplish cost and delay reduction.
        (e)    Nothing in this Plan is intended to supersede Local Civil Rules 3 or 7,
or the procedure for random assignment of Habeas Corpus and Social Security cases
referred to magistrate judges of the court.

                         SPECIAL MANAGEMENT CASE ASSIGNMENTS
                          (See § 1.02(e) Management Track Definitions of the
                           Civil Justice Expense and Delay Reduction Plan)

         Special management cases will usually include that class of cases commonly referred to as
         "complex litigation" as that term has been used in the Manuals for
Complex Litigation. The first manual was prepared in 1969 and the Manual for Complex
Litigation Second, MCL 2d was prepared in 1985. This term is intended to include cases
that present unusual problems and require extraordinary treatment. See §0.l of the first
manual. Cases may require special or intense management by the court due to one or
more of the following factors: (1) large number of parties, (2) large number of claims or
defenses, (3) complex factual issues, (4) large volume of evidence, (5) problems locating
or preserving evidence, (6) extensive discovery, (7) exceptionally long time needed to
prepare for disposition, (8) decision needed within an exceptionally short time, and (9)
need to decide preliminary issues before final disposition. It may include two or more
related cases. Complex litigation typically includes such as antitrust cases, cases
involving a large number of parties or an unincorporated association of large
membership, cases involving requests for injunctive relief affecting the operation of large
business entities, patent cases, copyright and trademark cases, common disaster cases
such as those arising from aircraft crashes or marine disasters, actions brought by individual
stocldiolders, stockholder's derivative and stockholder's representative actions,
class actions of potential class actions, and other civil (and criminal) cases involving
unusual multiplicity or complexity of factual issues. See §0.22 of the first Manual for
Complex Litigation and Manual for Complex Litigation Second, Chapter 33.
         Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 9 of 60




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IGOR SHIBIRIN
                       Plaintiff,

               v.                                     CIVIL ACTION NO.

REGAL MARINE INDUSTRIES, INC.
AND
VOLVO PENTA OF THE AMERICAS,
LLC
               Defendants.


                                    NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1331, Defendant, Volvo Penta of

the Americas, LLC, ("VPA") hereby removes the action entitled Igor Shibirin v. Regal Marine

Industries, Inc., et al., Docket No. 2020-C-0359, as Bled in the Court of Common Pleas of

Lehigh County, Pennsylvania (the "State Court Action"), to the United States District Coult for

the Eastern District of Pennsylvania, based upon the following:

I.     BACKGROUND

       1.      On or about February 4, 2020, Plaintiff, Igor Shibirin ("Plaintiff"), filed his initial

Complaint in the State Court Action in the Court of Common Pleas of Lehigh County,

Pennsylvania. A true and correct copy of Plaintiffs initial Complaint is included as part of the

court file in the State Court Action attached hereto as Exhibit "A.77

       2.      On or about August 20, 2020, Plaintiff filed an Amended Complaint in the State

Court Action in the Court of Common Pleas of Lehigh County, Pennsylvania. A true and correct

copy of Plaintiffs Amended Complaint is included as pan of the court file in the State Court

Action attached hereto as Exhibit "B."
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 10 of 60




       3.     In his Amended Complaint, Plaintiff seeks recovery from Defendants under the

Magnuson-Moss Warranty Act ("MMWA"), 15 U.S.C. § 2301 et seq., and under the

Pennsylvania Unfair Trade Practice and Consumer Protection Law ("UTPCPL"), 73 Pa.C.S.A. §

201-1 et seq., for alleged defects and nonconformities in a water vessel, which purportedly

impair the subject vessel's use, value, and/or safety, as provided under the Pennsylvania

Automobile Lemon Law, 73 Pa.C.S.A. § 1951-1963. See.Exhibit B.

       4.     VPA was not a named party in Plaintiffs initial Complaint. See Exhibit A. VPA

was first named in Plaintiffs Amended Complaint, and VPA was not served with Plaintiffs

Amended Complaint until August 28, 2020. See a true and correct copy of the service of process

upon VPA attached hereto as Exhibit "C."

       5.     Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

which have been served upon VPA is attached hereto as Exhibits A, B, and C.

       6.     This case is properly removed to this Court pursuant to 28 U.S.C. § 1331, as

Plaintiffs MMWA claim constitutes a federal question that is removable under 28 U.S.C. §

1331. Additionally, as a prerequisite for removal under the MMWA, Plaintiff seeks in excess of

$50,000.00 in economic damages. See E)d1ibit B.         Specifically as to this claim, Plaintiff

"demands judgment against Defendants in an amount equal to the price of the subject vessel

["more than $136,593.20"], plus all collateral charges, incidental and consequential damages,

reasonable attorney's fees, and all court costs." See Exhibit B. Lastly, this Court can properly

exercise supplemental jurisdiction over the remaining state law cause of action under the

UTPCPL because it arises from the same case or controversy pursuant to 28 U.S.C. § 1367.




                                               2
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 11 of 60




11.    DISCUSSION

        A.     This Court Has Jurisdiction Over This Matter Because Plaintiff Seeks
               Recovery In Excess of $50,000.00 Under The Magnuson-Moss Warranty Act,
               Which Constitutes a Federal Question That is Removable to This Court
               Pursuant to 28 U.S.C. § 1331.

        7.     The State Cou11 Action is a civil action of which this Court has original

jurisdiction because it is an action "arising under the ... laws ... of the United States." 28

U.S.C. § 1331. Plaintiffs MMWA claim constitutes a federal question that is removable to this

Court under 28 U.S.C. § 1331. Pursuant to Plaintiffs MMWA claim, Plaintiff seeks in excess of

$50,000.00 in economic damages. sqQ Exhibit B. Furthermore, pursuant to Plaintiffs MMWA

claim, Plaintiff "demands judgment against Defendants in an amount equal to the price of the

subject vessel ["more than $136,593.20"}, plus all collateral charges, incidental and

consequential damages, reasonable attorney's fees, and all court costs." See Exhibit B.

       B.      VPA Has Satisfied The Procedural Requirements For Removal.

       8.      VPA has timely filed this Notice of Removal within thirty days of being served

with Plaintiffs Amended Complaint. See 28 U.S.C. § 1446(b).

       9.      The United States District Court for the Eastern District of Pennsylvania is the

federal judicial district embracing the Court of Common Pleas of Lehigh County, Pennsylvania,

where the State Court Action was filed. See 28 U.S.C. § I44l(a).

       10.     Regal Marine Industries, Inc. is the only other defendant to this action, and Regal

Marine Industries, Inc. consents to removal as demonstrated by the written consent attached
                     79
hereto as Exhibit "D .




                                                3
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 12 of 60




        11.   Pursuant to 28 U.S.C. § 1446(d), VPA will file a copy of this Notice of Removal

with the Clerk of the United States District CouN for the Eastern District of Pennsylvania. VPA

will also serve Plaintiff and Co-Defendant, Regal Marine Industries, Inc., with copies of this

Notice of Removal, and VPA will file the Notice of Removal in the State Court Action in the

Lehigh County Court of Common Pleas.

        WHEREFORE, Defendant, Volvo Penta of the Americas, LLC, notifies this Court that

this action is removed from the Court of Common Pleas of Lehigh County, Pennsylvania to the

United States District Court for the Eastern District of Pennsylvania pursuant to 28 U.S.C. §

1331.

                                                  Respectfully submitted,
                                                                        _.,W,-~»

                                                          't

                                           By:
                                                  VLADA TASICH, ESQUIRE
                                                  CHRISTIAN A. WEIMANN, ESQUIRE
                                                  MARSHALL DENNEHEY WARNER
                                                  COLEMAN & GOGGIN
                                                  Attorney LD. Nos. 88679/312375
                                                  2000 Market Street, Suite 2300
                                                  Philadelphia, PA 19103
                                                  Phone: (215) 575-2659/Fax: (215) 575-0856
                                                  vxtasich@mdwcg.com
                                                  caweimann@mdwcg.com
                                                  Attorneys for Defendant,
                                                  Volvo Penta of the Americas, LLC

Dated: September 17, 2020




                                              4
                            Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 13 of 60




                                                      IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

        IGOR SHIBIRIN
                                                     Plaintiff,

                                            v.                                       CW1L ACTION no.

        REGAL MARINE INDUSTRIES, INC.
        AND
        VOLVO PENTA OF THE AMERICAS,
        LLC
                                                     Defendants.


                                                                      AFFIDAVIT
                            VLADA TASICH, ESQUIRE, being duly swam according to law deposes and states

        that the facts set forth in the foregoing Notice of Removal are true and correct to the best of his

        knowledge, information, and belief.                                                                                .............................

                                                                                                            .,»'/1-"


                                                                                                         /.of
                                                                                      ................




                                                                                                                       \

        Commonwealth of Pennsylvania - Notary Seal                              VLADA TASICH, ESQUIRE
        Audrey M. Ga1Ti1ey, Notary Public
               Philadelphia County
        My cormnission expires July01, 2022
          Commission number 1224778
     /
                                                                  J
    /
                                  .c   Q ,;<
                    /             / 719 3      P
                                                           f
L
    '
         :/
              . / Q' 4" /
              1. f, 4
                            ,/'        f 2"
                            5*
                            '\                                        ,\
                                                                       m

                                                                           \x
                                                                            >
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 14 of 60




                                   CERTIFICATE OF SERVICE

       I, Vlada Tasich, Esquire, do hereby certify that a true and correct copy of the Notice of

Removal of Defendant, Volvo Penta of the Americas, LLC, was served upon all counsel of record

by ECP filing on the below date.
                                                                                 . ,~»'""""'   ---
                                                           _,¢;=H*"":".n*"

                                                                             \
                                           By:
                                                   VLADA TASICH, ESQUIRE
                                                   CHRISTIAN A. WEIMANN, ESQUIRE
                                                   MARSHALL DENNEHEY WARNER
                                                   COLEMAN & GOGGIN
                                                   Attorney LD. Nos. 88679/312375
                                                   2000 Market Street, Suite 2300
                                                   Philadelphia, PA 19103
                                                   Phone: (215) 575-2659/Fax: (215) 575-0856
                                                   vxtasich@mdwcg.com
                                                   caweimann@mdwcg.com
                                                   Attorneys for Defendant,
                                                   Volvo Penta of the Americas, LLC

Dated: September 17, 2020




                                              5
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 15 of 60




         EXHIBIT
         EXHIBIT A
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 16 of 60

 FILED 2/4/2020 9:05 Ail/Lclerk Of Judicial Records, Civil Division, Lehigh County, PA
                                             2020-C-0359        Is/D N



          IN THE COURT OF' COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA.



IGOR SHIBIRIN                          CIVIL DIVISION
                                       NO.:

     v.                                COMPLAINT IN CIVIL ACTION


REGAL MARINE INDUSTRIES, INC., File on behalf of Plaintiff:
STERLING MARINA, INC. AND       Igor Sllihirin
VOLVO NORTH AMERICA, LLC

                                       COUNSEL OF RECORD FOR TI-HS PARTY:

                                       Timothy J. Abbi, Jr., Esq.
                                       Identification No.: 209961

                                        TIMOTHY ABEEL & ASSOCIATES, P.C.
                                        25 Regency Plaza
                                        Glen Mills, PA 19342
                                        (484)800-8433




                                WRIT WAIVED
   Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 17 of 60

  FILED 2/4/2020 9:05 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                             2020-C-0359        /SID N



              IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
                        DEPARTMENT OF COURT RECORDS CIVIL/FAMILY DIVISION
                                               ARBITRATION DOCKET


IGOR SHIBIRIN,
           Plaintiff                                          no.
         V.


REGAL MARINE INDUSTRIES, INC.,
STERLING MARINA, INC., AND
VOLVO NORTH AMERICA, LLC,
          Defendants


                                            NOTICE TO DEFEND
                                             CODE: 1900
You have been sued in court. If you wish to defend against the claims set f`orth in the following pages,
   .........
         .
                  '    '           * 0               this complaint and notice are served, by entering a
written appearance personally or by an attorney and Blind in writing with the court your defenses or
objections to the claims set forth against you. You are warned that if you fail to do so the case may
proceed without you and a judgment may be entered against you by the court without further notice for
any money claimed in the complaint or for any other claim or relief requested by the plaintiff. You may
lose money or progeNy or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE
A LAWYER OR CANNONT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                          LAWYER REFERRAL SERVICE
                                           Lehigh County Bar Association
                                                1114 Walnut Street
                                                Allentown, PA 18102
                                                   (610)433-7094

                                                   HEARING NOTICE
YOU HAVE BEEN SUED IN COURT. The above notice to Defend explains what you must do to dispute the
claims made against you. If you file the written response referred 'to in the "Notice to Defend" a hearing before a
Board of Arbitrators. IF YOU FAIL TO FILE the 1'espol1se described in the "Notice to Defend" ajudgment for the
amount claimed in the Complaint may be entered against you before the hearing.

                                  DUTY TO AFFEAR AT ARBITRATION HEARING
If one of more of the parties is not present at the hearing. THE MATTER MAY BE HEARD AT THE SAME TIME
AND DATE BEFORE A JUDGE OF THE COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE Is
NO RIGHT TO A TRIAL DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 18 of 60

 FILED 2/4/2020 9:05 AlVl,C1erk of Judicial Records, Civil Division, Leiwigh County, PA
                                             2020-C-0359         is/D N




NOTICE :     YOU MUST RESPOND TO THIS COMPLAINT WITHIN TWENTY (20) DAYS
            OR A JUDGMENT FOR THE AMOUNT CLAIMED MAY BE TNTERED
            AGA]NST YOU BEFORE THE HEARING. IF ONE OR MORE OF THE
            PARTIES IS NOT PRESENT AT THE HEARING, THE MATTER MAY BE
            HEARD IMMEDIATELY BEFORE A JUDGE WITHOUT THE ABSENT PARTY
            OR PARIES. THERE IS NO RIGHT TO A TRIAL DE NOVO ON APPEAL
            FROM A DECISION ENTERED BY A JUDGE.
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 19 of 60

 FILED 2/4/2020 9:05 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                            2020-C-0359        Is/D N



            IN THE COURT OF' COMMON PLEA8 OF LEHICH COUNTY, PENNSYLVANIA
                                                 CIVIL DTVlSION


IGOR SHIBIRIN
           Plaintiff                                    no.
       v.

REGAL MARINE INDUSTRIES, INC.,
STERLING MARINA, INC., AND
VOLVO NORTH AMERICA, LLC,
          Defendants

                                       COMPLAINT

       1.      Plaintiff Igor Shibirin, is an adult individual citizen and legal resident of the

Commonwealth of Pennsylvania, 1'esiding at 645 Woodprint Court, 366 The Hideout, Lake

Ariel, PA 18436.


       2. Defendant, Regal Ma1'i11e Industries, Inc., is a corporation qualified to do an regularly

conduct business in the State of Pennsylvania, with its address and principal place of business

located at 2300 Jetport Drive, Orlando, FL 32809, and can be served at this address.

       3. Defendant, Sterling Marina, Inc., is a corpol'ation qualified to do an regularly

conduct business in the State of Pennsylvania, with its address and plincipal place of business

located at 61 Lacawac Road, Lake Ariel, PA 18436, and can be served at this address.

       4. Defendant, Volvo N01117 America, LLC, is a corporation quaiiiied to do an regularly

conduct business in the State of Fennsylvauia, with its address and principal place of business

located at l Volvo Drive, Roolcleigh, NJ 07647, and can be served at this address.


                                       BACKGROUND

       4. On 01° about            E)   7   Pla1nt1°Ef pulchased a H@»§»@1»   =88£.»i48=5
         Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 20 of 60

        FILED 2/4/2020 9:05 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                    2020-C-0359                 IS/D N



 ma11Llfactll1'ed and warranted by Defendant, bearing the Vehicle Identification Number

  .
....                 5

             5       n   The vessel was purchased i.11 the Commonwealth of Pennsylvania and is registered in

  the Commonwealth of Pennsylvania.

             6   •
                         The contract price of the vehicle, including regisU°ation charges, document fees, sales

  tax, finance and bank charges, but excludimz other collateral charges not specified, yet defined

  by the Lemon Law, totaled more than                 ...........   .........    A true and con'ect copy of the oonnact is

  attached hereto, made a part hereof and ma1'1<ed Exhibit "A".

             7       O   In consideration for the purchase of said vessel, Defendant issued to Plaintiff

   several wan-anties, guarantees, affirmations or undertakings with respect to the material or

   workmanship of the vessel and/or remedial action in the event the vessel fails to meet the

  promised specilioations.

             8 \ The above-refc1'enced warranties, guarantees, affirmations or undertakings

   are/were part of the basis of the bargain between Defendant and Plaintiff

             9|           The parties' bargain includes an express warranty, as well as other guarantees,

   affirmations and undertakings as stated in Defendant's warranty materials and owner's manual.

             10.                                                                         ergpta

                                  Di
                                                                                          ix
                                                                                          8?




                                                                                                                             of
             11.            During the warranty period, Plaintiff complained about defects and or loll'                      FE
                                                                                                                             ,pa

                                                                                                                             9
                                                                                                                              £9

   confol'lnities to the following vessel components: generator shutting off, oil slick behind vessel,

       temperature light illuminating and engine slowing down, and vessel overheating. True and                                   3
                                                                                                                                  ,4
                                                                                                                                   ==,»=
      Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 21 of 60

  FILED 2/4/2020 9:05 AM,CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2020-C-0359         IS/D N



correct copies of the repair invoices are attached hereto, made a part hereof and marked Exhibit

443>


        12.    'Eh                    to                  21114                   which   bstaumii    yI

 as                                                    aw


                                             C OU N T I
                          AGAINST ALL DEFENDANTS
                 MAGNUSON~MOSS (FTC) WARRANTY IMPROVEMENT ACT

        13. Plaintiff hereby incorporates all facts and allegations set forth in this

Complaint by reference as if fully set forth in length herein.

        14. Plaintiff has or may have resorted to Defendants' informal dispute settlement

procedure, to the extent said procedure complies with 16 CFR 703 .

         15. Plaintiff avers that the Federal Trade Commission (FTC) has determined that no

Automobile manufacturer complies with 16 CFA 703. See, Fed. Reg. 15636, Vol. 62, No. 63

(ALL 2, 1997).

         16. Plaintiff is a "Consumer" as defined by 15 U.S.C. §230l (3).

         17. Deibndants are "suppliers", "warrantors", and a "service contractors" as defined by

15 U.S.C. §2301 (4),(5) and (8).

         18. The subject vessel is a "consumer product" as defined by 15 U.S.C. §2301 (1).

         19, By the terms of its wriitcn wan°auh'es, affirmations, promises, 01° service contracts,

Defendants agreed to perform eftlectivc repairs at no charge for parts and/or labor.

         20. The Magnuson-Moss Warranty Improvement Act requires Defendants to be bound

by all warranties implied by state law. Said warranties are imposed on all trallsactions in the state

in which the vessel was delivered.
    Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 22 of 60

  FILED 2/4/2020 9:05 AM,CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                                          2020-C-0359                 IS/D N




                                   have made attempts on several occasions to comply with the terms of its

exp r es s w ar r an t i es " h ow ev er , s u c h r ep ai r at t em p t s h av e b een i n effec t i v e,


              22. The Magnuson-Moss Warranty Improvement Act, 15 U.S.C. §23]0(d)(2) provides:

                       If a consumer finally prevails on an action brought under pal'agrapll (1) of this
s ubs ec tion, he may be allowed by the coxut to recover as part of the judgment a sum equal to
the amount of aggregate amount of costs and expenses (including attorney fees based upon actual
time expended), determined by the court to have been reasonably incurred by the Plaintiff for, or
in connection with the commencement and prosecution of such action, unless the court, in its
discretion shall determine that such an award of attorney's fees would be in appropriate.

                        lanltnfglaas a?forLledtDefendants a leasonable number ofoppox tunnies to confirm
         ...........




the vessel to the aforementioned express warranties, implied warranties and contracts.

               24, As a direct and proximate result of Defendants' failure to comply with the express

written warranties, Plaintiff as suffered damages and, in accordance with 15 U.S.C. §2310(d)(1 ),

Plaintiff is entitled to bring suite for such damages and other legal and equitable relief.

               25. Defendants' failure is a breach of Defendants.' contractual and statutory obligations

constituting a violation of the Ma8nuson-Moss Warranty Improvement Act, including but not

limited to: breach of express wananties, breach of implied warranty of mewhantability, breach

of implied warranty of fitness for ex particular purpose, breach of contract, and constitutes an

Unfair Trade Practice.

             9,8£38'f'éintiftlave1°s that Defendants' warranty was not provided to Plaintiff until after the

vessel was delivered, making any and all limitations, disclaimers and/or alternative dispute

provisions ineffective for a failure of consideration.

                       Rlamtiff avers Defendants' Dispute Resolution Program was not in compliance with

16 CFR 703 for the model year of the subject vessel.

                               avers that Defendants' warranty did not require Plaintiff to first resort to a

Dispute Resolution Program before Bling suit.
   Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 23 of 60

 FILED 214/2020 9:05 AM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                           2020-C-0359        is/D N



        29. Plaintiff 0W€1IS that upon su(;cess/'uiiy prevailing upon the Magnuson~Moss claim

herein, all attorney fees are 1°ecoverable and are demanded against Defendants,

        WHEREFORE, Plaintiff 1'espectflu11y demands judgment against Defendants in an

amount equal to the price of the subject vessel, plus all collateral charges, incidental and

consequential damages, reasonable aHo1°uey's fees, and all count costs.

                                      COU NT II
                              AGAINST ALL DEFENDANTS
                      FENNSYLVANIA UNFAIR TRADE PRACTICES AND
                            CONSUMER PROTECTION LAW

        30. Plaintiff hereby incorporates all facts and allegations set froth in this Complaint by

reference as if fully set foxing at length herein.

        3 I. Plaintiff is a "Person" as defined by 73 §201-2(2)

        32. D&flendants are "Fel'sons" as defined by 73 §201-2(2).

        33. Section 201-9.2(a) of the Act authorizes a private cause of action for any person

"who purchases or leases goods or swvices primarily for personal, family or household

PUllposes'5$

        34. Section 1961 of the Pennsylvania Automobile Lemon Law, provides that a violation

of its provisions shall automatically constitute a violation of the Pennsylvania Unfair Trade

Practices and Consumer Protection Act, 73 P.S. 201-1 et seq,

        35. In addition, the Pennsylvania Unfair Trade P1'ach'ces and Consumer Protection Act,

73 §201-2(4), defines "unfair 01° deceptive acts or practices" to iNclude the following conduct:

               (vii). Representing that goods or services are of a particular standard, quality or
        grade, or that goods are of a par"ciculaz' style or model, if they are of another,

                ...
                ...
                         Failing to comply with the terms of any written gwsrantee or warranty
        given to the buyer at, prior to, or after a contract for the pnxrchase of goods or services is
        made,
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 24 of 60

 FILED 2/4/2020 9:05 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                            2020-C-0359        Is/D N



              (xv).      Knowingly misrcprese\1ti11g that services, replacements or repairs are
        needed if they are not needed ,

               (xvi). Making repairs, impl'ovements or replacements on tangible, real or personal
        property of a nature Of' quality inferior to or below lethe standard of that agreed to in
        writing.

                 (xvii). Engagingy in any other fraudulent or deceptive conduct which creates a
        likelihood of convulsion or of misunderstanding.

        36. Plaintiff avers Dcfcllclants have violated these, as well as other provisions, of 73 F.S.

§201-2 et seq.

     .....3   Section 20]-3.1 of the Act provides that the                                   ....
                                                                                              .

rules and regulations adopted by the Attorney General tor the enforcement of this Act shall

constitute additional violations of the Act.

        38. Defendants' conduct surrounding the sale and servicing of the subject vessel falls

within the afol'ementiollecl definitions of "unfair or deceptive acts or practices."

        39. The Act also authorizes the Court, in its discretion to award up to three (3) times the

actual damages sustained for violations.

         WHEREFORE, Plaintiff respectfully demands judgment against Defendants in an

amount not in excess of Fifty Thousand Dollars ($50,000.00), together with all collateral

changes, attorneys' fees, all come costs and treble damages.

                                               TIMOTHY ABEEL & ASSOCIATES, p.c.

                                               By: is/ Timothy J. Abccl, Jr.
                                                   Timothy J. Abeel, Jr., Esquire
                                                   Attorney for Plaintiff
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 25 of 60

 FILED 2/4/2020 9:05 Alv1,CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                             2020-C-0359        IS/D N




                             VERIFICATION

       Timothy J. Abeel, Jr., states that he is the attorney for the Plaintiff 11erein; that he is
acquainted with the facts set forth in the forgoing Complaint; that same are true and correct
to the best of his knowledge, information and belief; and that this statement is made subject to
the Penalties of 18 Pa. C.S,A. §4904, relating to UIISWOTH falsifications to authorities.



                                      By: is/ Timotlw J. Abe cl, Jr.
                                           Timothy J. Abeel, Jr., Esquire
                                           Attorney for Plaintiff
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 26 of 60

FILED 2/4/2020 9:05
               9:05 AM,C1etK
                    AM,Clerk ofofJudicial
                                  JudicialRecords,
                                          Records,Civil
                                                   CivilDivision,
                                                        Division,Lehigh
                                                                   LehighCounty,
                                                                         County, PA
                                                                                 PA
                                           2020-C-0359
                                            2020-C-0359       /s/D
                                                              I5/D NN




                                                      IIAII
         EXHIBIT "A"                                                I
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 27 of 60



                                                9l.!MG ivlAFlln,\. 1P4!
                                                     FE \*.a)x Ii!                                                                    MARlNE"2'3425
                                     f;1er'r ~i~'»1V-.'a'l. l*rNI4 ,.\'Ai~u/. il...wa
                                           16014                       al ) 689 .l fv!                                                PURCHASE AGREEMENT
                                                               an urn! ii ! n al ii um .11l£»(£\S£~I1'n!h'r xuxlvo on slrfllz $11d8434 in mln.: :z.1!§8u.
                                                          Si la in »uiilll3 no Stu Mlllnw mul 1¢ annul ms so up: all: You nsmyivsii 1)l:£~'rlIIu,u 1'8~1f'l ii
                                                                                              Nvif Ndif                                        li3 hi *I
    IJH4                                                                                                                                                   \lAll
    XiI*/lwve                                                               gnlvnrn a.a!1».» n is

    $1194! 91


                                                          41111241                                                                Q.-nn no W

    k in lb           Jl>t=,5$l!
                       . up.
                                                                 Mu n.            _,
              .   s.,§..s*  }* ivM
                                                               "=. ! i &        ' R.
    \1°W¢\\:A:nu»(n no                                   a»:1xus¢ul am
    U9-ll ii ivy-tn                                      unsay                                                                    man-on
                                                                                                                                                                    >m1
                                                                                                                                                   1¢rn1.wl\4!¢é§=s!@9i4i>?; 3
                                                                                                                                               wanna zulnllleurW essidiles


                                                                                                                     ..
                                                                                               .                     I        .
                                                                                                                                                             w ;4
                                                                                              .                    . I|   .I
                                                                                              .                - '. '|.
                                                                                                                          Je
                                                                                              i                               z

                                                                                                                     IQ       I
                                                                                                               .          :
                                                                                              I                     .z .°=l
                                                                                                               --A `l:'I
                                                                                              I-=.'.=-==.      .r `
                                                                                                ..J'.\. 3.84 ..
                                               ~,.#,.   -p-.   »**.<
                                                                   zwlz
                                                                                                  1-     54 :,.,l,..\
                                                                                                       ;. J »: ..._;~n;3


                                                                                                    4"           ~'Qi£§53
                                                                                                     :r"'i""i"?'€~l8Z4-1




    é3i8§1€£Bv           , i8;e!
    W                                 z
    : ~»~w¢:=¢:.£
           w

8
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 28 of 60

      2/4/2020 9:05 AM,Clerk
FILED 2/4/2020      AM.CIerk of Judicial
                                Judicial Records,
                                         Records, Civil
                                                  Civil Division,
                                                        Division, Lehigh
                                                                   Lehigh County,
                                                                          County, PA
                                                                                  P/\
                                          2020-C-0359
                                           2020-C-0359        /s/D
                                                              Is/D NN




                                                         /Inn
          EXHIBIT "B"
       Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 29 of 60

       FlLED 2/4/2020 9105 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA                                                                               aboutzblank
                                                  2020-C»0359        Is/D N



                       Sterling Marina
                       P.O. Box L95                                                                                                                  Invoice
                       Greentown. PA 18426
                                                                                                       Slip Losallon                   Dale            lnvoloa #
                       (578)689~4205
                                                                                         ,   .    1: :'I;
                                                                                                  .',
                                                                                                      In      8-.36                 10/15/2018          36938


         Blll To                                                          '\
                                                                         4'
                                                                         •v*»'
                                                                         \\14 19     :
                                                                                     *       l
                                                                                                  W;
                                                                                                  L l at . Make && Model
       Igor Sbllllrin
       645 Woodgulxxt Ct                                                         4   \lat
                                                                                     l       al
                                                                                                            5                       Hull ID #

       366 The Hideout                                                                               RAM 28 Bxpmss               amvnncs7enn1 s
       Luke Ariel. PA 18436
                                                                                                      Englna Serial #              Trailer Make

                                                                                                            A975113                  no ltnllar

                                                                                                       R8gI$ll'Bl1or1 #          Customer Phone

                                                                                                            PAO469DT               71 a-717s»12»l2




                lam               Quaniliy                                       Daacrlpllon                                       Rate                Amnunl
       Omsldu Win!                           I Outside winter storage                                                                  1,655.00           1,635.00
       Fork Fee                              l Fork U11 Yea                                                                               35.00              3.s.00T
       Dll Ch urge                           l Synlhotla Dil change                                                                      115.00             115.00T
       Fresh Water Sys                       l Fresh Wawr system Wlntedunton                                                             139.00             \39.00T
                                                vtahllizu Mul In generator
                                                PA. Salas Tm:                                                                             6.00%              17.34




        N ot es :                                                                                                         Service Writer
                                                                                                                          Date Requested
                                                                                                                          Ehglno Hours In/Out
                                                                                                                          Tech
        lnlluti all shun npllr rrwkfo Ba das Ilan we lh nmmry uuldnlu my win I" puululau in auulv its unlhs
        llumry few psrpmu nflullll n-lupnllnl If tflliks no hruwpklldtyul, hadny "W WDUIN I lleMlh'¢ Un ups
        liv Vnu lo xiuuu run: Muon url u~pm1lv¢ly mln 1R ruin nuNs- (ll Ulm lawn. I rVluu1fal is nM \y loll Ur up          Total                          $1,941.34
        aUqruuaud in d. 1 um nu vi lnlum up pun num \h»nM»n un. £ldldlll numhla l1l1n\7'1 lu. 1 he
        mulnd | et »ll\l: ll'nk Dior. Hp" Dan Chu nlnr u vol nlyuutbk hr by lm vr ihram lu Un mil no ax- nvauuu Lim
        91 Nu. lhuhw by urn \m¢ Muni h wllnl.                                                                              payments/credits              s-1,941,34
                      x_.
                    »\¢r4!mnu:» Wow hxvmkerlunbn runnwiaaa in IIpln\ durvlhvi Wevund uzoplum ally nm mm
                                                                                                                           Balance Due                        $0.00




loft                                                                                                                                                               6/28/2019, 10'23 AM
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 30 of 60

       FILED 2/4/2020 9105 AM,CIerk of Judicial Records, Civil Division, Lehigh County, PA                                                                                     abourblank
                                                                                                     2020-C-0359                       is/D N




                         Sterling Marina
                         P,O. Box 195                                                                                                                     Invoice
                         Greentown. PA 18426
                                                                                                               Sllp Location                  Data          Invoice #
                         (570)689-4205
                                                                                                          I4
                                                                                                     .,l onJ.
                                                                                                     4;    -9      8~.36                   3t22/2039         37303


         Blll To                                                               11
                                                                               'o:l8
                                                                                up.
                                                                               '01
                                                                                         So 9             \
                                                                                         '119* .l al - Make && Modal
                                                                                                 »\                                        Hull lD n
       Igor shlblrin
        645 wuodpoinl Co
       366 The Hideout                                                                                        Regal 28 Express          ROMHK.576B8 l s
       Lalo Arial, PA 18436
                                                                                                              Engine Sarlnl #             Trallar Meka

                                                                                                                 A975113                    UO antler

                                                                                                               Reglslmtion #            Customer Phone

                                                                                                                 Pt§9469DT                718-775»1242



                 Item               Quanllly                                           Dsscrlpllun                                        Rate              Amount
                                                   Install Auto tom uuNomerprovided
                                                    compound any scratches & heavy "ax
                                                    Summarize Hom etowge & Xmmoh to his slip ASAP
                                                    Genammr was shunting nitpleueo check may pM ofwananty
                                                   bullet
                                                    Sean vivo systsnx for an ovarhuM last HBHl5l\
                                                    Ba sure gel vat repairs are complsla (warranty)
                                                    :m
       SUM1vERIZA7'I..                           l SUlW'dBR1ZAT1ONI aonnued motor and SPN441 came up. Joy                                         0,00               0.00T
                                                    looldng Into this. chsakad gelwralor and worldng Mu.
                                                     - Need lo recheck, ouslomar said genaluWr shuts off aM: some
                                                  Uma .
       D8T074                                  28 Heavy wax Eullra Boat CUDDY CABXN                                                               1s.00          304,DDT
       Labor - Nick                             6 Service » Labor: installed auto lim that ouslomor provtdsd and                                 109,00          esa.oor
                                                  Ilka lssWd.
        shop Supplies                           1 shop Supplies                                                                                  28.95             28,95T

                                                    Pedbnned service camgaigm per Volvo
                                                    T-0079, Fuel Filter Tightsning.
                                                    PA Sales Tux                                                                                 6.00%             71.22




       Notes:                                                                                                                    Service Writer
                                                                                                                                 Dale Requested
                                                                                                                                 Engine Hours In/Oni
                                                                                                                                 Tech
        hnlimin xhuiuu nglluurk w81 in; day wilt 1\1 ullnmy mnirhb low lm\ re pamlnlau je npunu Igor un! u
        uunu-17 hr9uq11111 al nth; or hlpulfbn. IF: hh lo any Ivr zvmpkluu wort. hzmlinund you loll ixyu | u1lhl1I¢'I llw won
        lII.VIIl (0 man 'WWW fnnldunl X 11prulivl§nraln nllkfghll elder to Ulu: Lulu llrdllniluu is Una: by inllrer Iii           Total                        $1x258.§7
        e1hru¢lboh»4u M. 1 qui uplrinlnrqll null Elli to nm. hl aunlton ¢uu.¢=eludl\1fe11»ubll Atfonlyl Ill.I he
        mntnd I copy nfellll\\'oli Gninx lllm :in M uunh ssrmpnIfbh lu- ny an or dnnnp 1a so iN lm wmunlx is un
        erNe lh\l\vr1nyu0nr<uI4 inly in ruuvl.                                                                                    PayrnentsWredits            5-l,25B.17


                     Myaiplluu liowin nmhorizalbn Ioconwkh Nunpdn in¢vi\d laW# M lszlpaum vflluinms Iwr'm
                                                                                                                                  Balance Due                        $0.00




loft                                                                                                                                                                    6/28/2019, 10:25 AM
         Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 31 of 60

       FILED 2/4/2020 9:05 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA                                                                              aboutzblank
                                                  2020-C-0359        IS/D N



                        Sterling Marina
                        P.O. Box 195                                                                                                                Invoice
                        Greentown, PA 18426
                                                                                                       slip Locailon                    Dale          Invoice #
                        (570)689-4205
                                                                                                            B-36                      4/22/2019        37635


          BIN To
       Igor shlblrin                                                                             Boat - Make && Model                HU!! $D #
       645 Woodpoini ci
       366 The Hldeoul                                                                               Regal28 Express              nom nc s ve8s l a
       IAK9 Mel, PA 18436
                                                                                                      Engine Sarlal #               Trailer Make

                                                                                                          A9751 L3                    no (fuller

                                                                                                       Registration #             Customer Phone

                                                                                                         PA9469DT                   718-775-1242




                 Rem               Quanlily                                       Descrlpilon                                       Rate              Amount
                                                  Twubloshunt insult code SPN 441 (count 20)
                                                  JM spoke xo Volvo Tech. (Bll\)I printed fruit code Hs: Ami two
                                                  pages of uinuual to Mrihsr Iroubloshoot problem.


                                                 4-22-19 Generator shuts o1TaBe1' 40 mtnultas of run Umm
                                                 Ciuswmor is doing lnuster reset to get11 to restart
        labor - Nick                           1 Service » Lxxbox: replaced ollprossure sender, rain for45 minutes                         109.00          169.00T
                                                   wilh no problem, 4/22

                                                   5-7-19 ouaiemer came In and end he wont on! and had overllenl
                                                  mud again
        labor -Nlok                            I Service - Labor: replaced port side sender, no pert number.                               109.00          109.00'r
                                                 5/10/L9
                                                 PA sales Tax                                                                              6.00%             13.08




        Notes'                                                                                                             Sorvlce Writer
                                                                                                                           Date Requested
                                                                                                                           Engine Hours In/out
                                                                                                                           Tech
        Ilulhvdxo ii: :be npllrvrulk to51 Ash dntnllh lhv nuumy unurhlx and gnu! V" plnnlulu 0 vpnllvih nil( II
        nemlrf forplryun vf!Hlh¢ or Iul!1!ll4!h II Ml Iv par!" uuykud nor), I "am aN in We wu m1rhll¢'r13¢n up
        lh Vnu to14mn       aal law wulkllsd I srpxsniwly lfllu IU rims hindu (hr 8IMl.nn. Ilwuiumn In my: by 1lll1w my     Total                          $231.08
        alllsr uuhvi fig .1 um lu pay inlurul null old In ML :In Nlhelln um, lndldlu nuouils plUmy'\ he! he
        ncllvcd l up mnuwnns Otdrr. llllrl lim Ion ullu- ls up! nlpoulbh far nylul ordumqu to lh unh :no Ur inurn In all
        al Un. Mahdi uruayulhur al! Mme Hn mlltvL                                                                           Paymentslcredlts                   $0.00

                      x_ ....._.__
                     \ly 1sluMul Mm in unixurlnlhu in unwlele ehmqain d¢un\»¢d :bow my uoepunu ulbhnluua N148
                                                                                                                            Balance Due                    $231.08




1081                                                                                                                                                              6/28/2019, 10:26 AM
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 32 of 60

       FILED 2/4/2020 9:05 AM,Clerk of Judicial Records, Civil Division, Lehigh County, PA                                                                               about:b18nL
                                                 2020-C-0359        Is/D N



                        Starling Marina
                        P.O. Box 195                                                                                                                Invoice
                         Greentown, PA 18426
                                                                                                       Slip Locallon                    Dado          lnvolcs #
                         (570)689-4205
                                                                                                             8~36                    4/25/2019         37551

          BIII To

        Igor Shiblrin                                                                            Boa lf Make && Nlodei               Hull ID #
         645 WandpoiM Ct
        366 The Hideout                                                                               Regal28 Empress             Ro1vLH1c576B81s
        Luke Ariel, PA 18436
                                                                                                      Engine Sorlal #               Trailer Make

                                                                                                           A975113                    no trailer

                                                                                                       Reglsirailon #             customer phone

                                                                                                         PA946ODT                   718-775-1242




                Item                Quantity                                       Daecrlpllon                                      Reis              Amount
                                                   oil or gas leak, has 01111 behind Vent whlie sltdug and idling along
                                                   OIL SLICK BEHIND BOAT
                                                   vlnny and uW k chedced it out, seems to be coming iron the trim
                                                   lab (slariwsrd).
                                                   pull bout, find look and Rx.
        Wutnr Full Sup C...                    I   Water Wei separator change                                                               69.95           69.95T
        VOP3847644                             l   Film                                                                                      0,00            0,0DT
        Labor Nick                           0,5   Service - Labor: R/Rimpeller                                                            109.00           54.50'1'
        VOP21700445                            1   Lmpalker Kit                                                                             69.98           69.9BT
        Shop supplies                          l   shep Supplies                                                                             4.86            4.86T
                                                   45 hows on boat
                                                   29 holus on gen.
                                                   Done. 5/13/19
                                                   PA Sales Tux                                                                            6.00%            11.96




        Notes'                                                                                                             Service Writer
                                                                                                                           Date requested
                                                                                                                           Engine Hours In/Out
                                                                                                                           Tech
        laulhriyl lh lawn opals vurkw 51 duo Was wllh :be u¢wllrynsll¢rh!l url ln91 you°p\n/ulxxlun be oplua loc null II
        u1ul»u1.Iurp1rvv1»n!lutlll orlupndan. 11 nun 117 rorfanpklra work. I uélnull yan will nu 1 m¢b1¢I¢'1l!w upon
        lM we is "tan yLywm tvrvfoik and I irpmlWlly vnlvulZrlgin :an Igor Bhlvl.1u1. Ilulltction II mxdl by Nlll or my     Total                          $211.25
        olharnNkud Nqulnd. '*f;'* up ply* hum! lnlllpnti in in. alla nUrfxtnn calll,NUIM1 renlnhlr l1l»my'l to. r1u'1
        nnMd ueeyofllgll WH OWn Kana :he In all" In not mpcnlWe hr uurlun ardlmul II lh :in al or wma in me
        nlllrv. lam #ray nun: Hun hvrud lk :annul                                                                           Paymentslctedits                 5000

                      x                                                                                                     Balance Due                    $211,25
                    My dpnm 1\we h nulNriulhute nqklr du was demlhed New M uuyuore utlbcinmr rural




Iofl                                                                                                                                                              6/28/2019, 10»34 AM
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 33 of 60

       FILED 2/4/2020 9:05 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA                                                                                       aboutrblanl
                                                                                                        2020-C-0359                      Is/D N




                          Sterling Marina
                          P.O. BOX £95                                                                                                                      Invoice
                          Greentowu, PA 18426
                                                                                                                   slip Location                  Dale        InvoIce J!
                          (570)689-4205
                                                                                                    F
                                                                                                          "i';.
                                                                                                         E:
                                                                                                         v;l
                                                                                                               4

                                                                                                                   1
                                                                                                                         8-36                  614/1019         38342
                                                                                            \                  w
          8111 To                                                                 II=:
                                                                                   .°.;
                                                                                   \'.
        Igor shlblrln                                                              94.                  Boa! - Make as Model                   Hull ID #
         645 Woodpoint Ct
         366 The Hiaieuut                                                                                      Regal 28 Express             RomH1(51sas\s
        Lake Ariel, PA 18436
                                                                                                               Engine Serial #               Tralter Make

                                                                                                                        A975113                no (YGHBI

                                                                                                                   Regislrallon #           Customer Phone

                                                                                                                       PA.9469DT             719-775-1242




                  Item                Quantity                                            Description                                        Rate             Aloud
                                                      uustomor was running genitor merxepalxs and temp light came
                                                      on and engine slowed down
                                                      imublashoot and repair
                                                      JM
                                                      6-5-19 Vin naked16 order Impeller for gcusmtny

                                                      PA Sales Tax                                                                                  6.00%               0.00




        N otes :                                                                                                                    Service Writer
                                                                                                                                    Date Requested
                                                                                                                                    Engkw H<)u\'a In()ut
                                                                                                                                    Tech
        laqlhnWx: to :Hun hall! wcnjiiu Br Lon "ml vrlrh Igor ruwau.l)' mm(ll:.11& ¢ranllll9 ptvnslwnn 11 nitrite 151 un!! u
        amlnr}' bvpu1plme(lnlU1 lrlnpullaadf (mills psi!" nnlplcld m\\\1un4lnllnay\uv¢11!twl I m11hnl:'1 llrn npnu
        xhuur In remrnsyunlr hrvwrluil nupns\h'»tyrrilv= :U rill uisrth iuu Lim. Uwllinln h Urdu by all: unny                        Total                           50.00
        u l u u u h d n o i, I um to puyltrenu uUlynld u elk :Up zallwlau e»xl1.hdldIll mnnbh :un-se;*! few. I he
        lmlrud n zippy ¢fllll'(Yo14¢ Order 11 u Ml iht idle u un! nnpurlbh May lm ardlmlgv 11 lh It H an! nl»mnhllx (u all
        at Bn. :am or my sth! Anna \md8 iunol.                                                                                       PaymentsMredits                 $0.00

                       X __ .
                      My nlpnlure Wow la nvthorinxha re zanlpllla We ruin dnMNd above ln&uu9unc\ WM lsiwl hush
                                                                                                                                     Balance Due                     $0.00




loft                                                                                                                                                                       6/28/2019, 10'36 AM
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 34 of 60

       FILED 2/4/2020 9:05 AM, Clerk of Judicial Records, Civil Division, Lehigh County, PA                                                                                        abouttblanl
                                                  2020-C-0359        IS/D N




                         Sterling Marina
                         P.O. Box 195                                                                                                                         Invoice
                          Gveentown, PA 18426
                                                                                                                    So p Lnoeilon                 Date          Invoice #
                         (570) 689-4205
                                                                                                             I Oo
                                                                                                     h £51     'o.Qu    8-.36                  6/20/2019         38564
                                                                                               'in      :;.    c



          Bill To                                                                    I"
                                                                                     *l»
                                                                                 '°1 .
                                                                                 =:        I
                                                                                                      .w
                                                                                 4''
        Igor Shiblrfll                                                           9.        s
                                                                                                       Boat Make 88 Model                      Hull ID49
        545 Endpoint ct
        366 The Hldemn                                                                                         Rsgnl 28 Be>rass             RGMl{1U76B8lB
        Luke Ariel, PA 18436
                                                                                                               Engine Serial so               Traller Make

                                                                                                                       A975113                  "g as-alla:

                                                                                                                    Reglslration #          Cusinnmr Phone

                                                                                                                       PA9469DT               718-775-1242




                .llsm                Quanllly                                          Dascrlpllon                                            Rain              Amount
                                                    ouslomsr cnllnd and he had another ovarhea\
                                                    nmntor automstlcaliy reduced rpms and palomar hasn'l been back
                                                    to use It
                                                    ASAP v MM
                                                    PA $819! TM                                                                                      6.00%               0.00




        N0!oSZ                                                                                                                       Service Writer
                                                                                                                                     Date Requested
                                                                                                                                     Engine Hours In/Out
                                                                                                                                     Tech
        lulhvrlxe aN 1lm1 npnlrwsdc in hu annular; ugh iN uenulry uuurhla low ynncyau pglialulnn \a upnnlnh url II
        nuuunry rorpuiwu afmllug II' lupndin. (rl Adm pay for wwphud \f¢rl=.l nndmtndlw Mllhws I NlK§1l(:'l)l1n spun
        in VIII 1a nun plymll for mr* nil vlprxunkvdy wllfl II! rlgllx 11l!IF \he Gnu l.llw¢. I uMrllun It mule by ¢ull» Ur in)       Total                            so.oo
        olhrumhud nqulfrtl am to psylulmzl :nil plld In Null, ohm uU1<\!w fo1lkJnrIu4l13nlru11bll 1ll9u¢y'\ lu. I How
        nnlui I up' uh\h Wok Orlin Inga 0114 to u0¢I In url r¢lpulM¢ hr my lun or dump m Nu unll had urmilnls in 1 to
        of Hn. Ihll\1rmyoihu um bqoud llzcuuUvl.                                                                                      Payments/credits                 80.00

                       X_
                     Myalpdmu :Ws 11 uurkoviuIbn no eompkl»ll~»n9du dum\eA :have my nuplmu nfllu lumlllluh
                                                                                                                                      Balance Due                      so.ao




loft                                                                                                                                                                        6/28/2019, 10135 AM
              Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 35 of 60

           FILED 2/4/2020 9:05 AM,CIerk of Judicial Records, Civil Division, Lelwigh County, PA
                                                      2020-C-0359        /SID N


                  Sterling Marina
                  p.o. BOX 195                                                                                                                            Invoice
                  Greentown, PA 18426                                                                      slip Location                       Date         Invoice #
                  (570) 689-4205
                                                                                                                 B-36                        9/34/2019       39838

  Bill To
                                                                                                    Boat - Make && Model                    Hull ID #
Igor Shiblrin
 645 Wuodpoint Ct
366 The Hideo\1{                                                                                         Regal 28 Express               RGMHK5'16B8l 8
Lake Ariel, PA 18436
                                                                                                         Engine Serial #                   Trailer Make

                                                                                                              A975113                        no trailer

                                                                                                          Registration #                Customer Phone

                                                                                                             PA9469DT                      7]8-775-1242



         Rem                   Quantity                                            Descrlpifon                                             Rate             Amount
                                               temp sensor in manifold malMxc\lonlng

                                               replaced manifolds per voivo recommendation

                                               PA Sales Tax                                                                                       6.00%              0,00




Notes:                                                                                                                           Service Writer
                                                                                                                                 Date Requested
                                                                                                                                 Engine Hours In/Out
                                                                                                                                 Tech
inuihoxhe :ha .have fqnlr work no be Dan; 1longwhh ¢h¢n¢¢wu-/ munulr and grmsynll prnnlulim to opens lh url: A!
nunsny am* puffball nimilng or lnlpcdlan. III fill Io pay In: zampklzd work, I undmlnnd you Kalil hnvr I mx¢hanl¢'l Jim upon
to: Unll to :azure pnymml forwunu Ind luprullvely wnlve lull rlghu umlu Ihu 51111 Law. If eoirnllnn u mnda bY lull: or any        Tota I                           $0.00
alher mnllnua requlrul. K ugrn1° guy Iucu-¢ox unm Alfi 111 Mu, film mllzcllon Hsu, Including rvuxnnnbln Al(urn¢y's (to. I hiv:
melyrd n copy alxhlv Work Urdu I ngrec lhnt In seller In not repunulble fur any Ion at lnmnga lo the url and as zonlcnll In in
of line, :he onny ulhir :lun blond his cnnlral.                                                                                   Payments/credits                 $0.00


              My xlgmiunv nlmyu h aulhodulionto compklc lu reyslrs ilcsedbod lhovean¢luxeplmca of mho Kumi hcrzin.
                                                                                                                                  Balance Due                      $0.00
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 36 of 60




          EXHIBIT
          EXHIBIT B
      Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 37 of 60
1
    FILED 8/20/2020 11:45 Ah/l,cIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                  2020-C~0359       /SIA D


              IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA



    IGOR SHIBIRIN                          CIVIL DIVISION
                                           no.~ 2020-C-0359

         v.                                 AMENDED COMPLAINT IN CIVIL ACTION


    REGAL MARINE INDUSTRIES, INC., File on behalf of Plaintiff:
    AND VOLVO PENTA OF THE          Igor Shibirin
    AMERICAS, LLC

                                           COUNSEL OF RECORD FOR THIS PARTY:

                                           Timothy J. Abeel, Jr., Esq.
                                           Identification No.: 209961

                                           TIMOTHY ABEEL & ASSOCIATES, P.C.
                                           25 Regency Plaza
                                           Glen Mills, PA 19342
                                           (484)800~8433




                                   WRIT WAIVED
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 38 of 60
I
     FlLED 8/20/2020 11:45 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                 2020-C~0359        is/A D


                                                                                                                         I
                   IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
                            DEPARTMENT OF COURT RECORDS CIVIL/FAMILY DlVlSION
                                         ARBITRATION DOCKET



    IGOR SHIBIRIN,
               Plaintiff                                          NO. 2020-C-0359

              v.

    REGAL MARINE INDUSTRIES, INC.,
    AND VOLVO PENTA OF THE AMERICAS, LLC,
                      Defendants

                                                                                                                         I

                                           NOTICE TO DEFEND
                                                 CODE: 1900
    You have been sued in court. If you wish to defend against the claims set forth in the following pages,
    you must take action within twenty (20) days after this complaint and notice are served, by entering a
    written appearance personally or by an attorney and filing in writing with the court your defenses or                1



    objections to the claims set forth against you. You are warned that if you fail to do so the case may
    proceed without you and judgment may be entered against you by the court without further notice for
    any money claimed in the complaint or for any other claim or relief requested by the plaintiff. You may              \



    lose money or property or other rights important to you.

    YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE
    A LAWYER OR CANNONT AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET
    FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                              LAWYER REFERRAL SERVICE
                                               Lehigh County Bar Association
                                                     1114 Walnut Strcot
                                                    Allentown, PA 18102
                                                        (610) 433-7094

                                                      HEARING NOTICE
    YOU HAVE BEEN SUED IN COURT. The above notice to Defend explains what you must do to dispute the
    claims made against you. If you file the written response referred to in the "Notice co Defend" a hearing before a
    Board of Arbitrators. IF YOU FAIL TO FILE the response described in the "Notice to Defend" a judgment for the
    amount claimed in the Complaint may be entered against you-befoao the heating.

                                      DUTY TO APPEAR AT'~~ARn11°R-A1*I1on HEARING
    If one or more of the parties is not present at the hearing, THE MATTER MAY BE HEARD AT THE SAME TIME
    AND DATE BEFORE A JUDGE OF THE COURT WITHOUT THE ABSENT PARTY OR PARTIES. THERE IS
    NO RIGHT TO A TRIAL DE NOVO ON APPEAL FROM A DECISION ENTERED BY A JUDGE.
  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 39 of 60

FILED 8/20/2020 11:45 Al\A,C1erk of Judicial Records, Civil Division, Lehigh County, PA
                                   »         2020-C-0359       Is/A D



NOTICE :     YOU MUST RESPOND TO THIS'COMPLAINT wrrrmw TWENTY (20) DAYS
            OR A JUDGMENT FOR THE AMOUNT CLAIMED MAY BE 'INTERED
            AGAINST YOU BEFORE THE HEARING. IF ONE OR MORE;OF THE
            PARTIES is NOT PRESENT AT THE HEARING, THE MATTER MAY BE
            HEARD IMMEDIATELY BEFORE A JUDGE WITHOUT THE ABSENT PARTY
             OR PARIES. THERE IS NO RIGHT 'to A 1'ii1AL. jin avon EEE4-
            ,»Fn6m4 DE@1s1@n EN.TEREDB¥.i\-JUDGE.




                                                                                          I

                                                                                          I
                                                                                          g

                                                                                          E

                                                                                          I


                                                                                          ?
                                                                                          I



                                                                                          ;
               Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 40 of 60
    r
        I
             FILED 8/20/2020 11:45 AM,CIerk of JUdicial Records, Civil Division, Lehigh County, PA
                                                         2020~C-0359        slA D                               I4



8
8


                         IN THE COURT OF COMMON PLEAS OF LEHICH COUNTY, PENNSYLVANIA
                                                      CIVIL DIVISION                                                L




                                                                                                                    t




            IGOR SHIBIRIN
                       Plaintiff                                 NG. 2020-C-0359
                                                                                                                1
                    v.

            REGAL MARINE INDUSTRIES, INC.,
            AND VOLVO PENTA OF THE AMERICAS, LLC,
                      Defendants               .                                                                1
                                                                                                                I

                                                AMENDED iCOlVLPLAU9T.

                   1.      Plaintiff, Igor Shibirin, is an adult individual citizen and legal resident of the

            Commonwealth of Pennsylvania, residing at 645 Woodpoint Court, 366 The Hideout, Lake                E

                                                                                                                I


            Ariel, PA 18436.
                                                                                                                s


                   2. Defendant, Regal Marine Industries, Inc., is a corporation qualified to do an regularly
                                                                                                                E
            conduct business in the State of Pennsylvania, with its address and principal place of business

            located at 2300 Jetport Drive, Orlando, FL 32809, and can be served at this address.

                   3. Defendant, Volvo Penta of the Americas, LLC, is a corporation qualified to do an

            regularly conduct business in the State of Pennsylvania, with its address and principal place of

            business located at 1300 Volvo Penta Drive, Chesapeake, VA 23320, and can be served at c/0

            CT Corporation System, 4701 Cox Road, Suite 2.85, Glen Allen, VA 23060.

                                                                                                                8




                                                    BACKGROUND                                                  3



                   4. On or about July 24, 2017, Plaintiff purchased a new 2018 Regal 28 Express,
                                                                                                                1
            manufactured and warranted by Defendant, bearing the Vehicle Identification Number                  8
                                                                                                                I
            Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 41 of 60
    I
         FILED 8/20/2020 11:45 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                     2020-C-0359        /slA D

8
3
3
        RGmHK576B818.

                 5. The vessel was purchased in the Commonwealth of Pennsylvania and is registered in

        the Commonwealth of Pennsylvania.

                 6. The contract price of the vehicle, including registration charges, document fees, sales

        tax, finance and bank charges, but i:3E@lu8inl2 other collateral charges not specified, yet defined

        by the Lemon Law, totaled more than $136,593.20. A true and correct copy of the contract is
                                                                                                                  I
                                                                                                                  I
        attached hereto, made a part hereof and marked Exhibit "A".                                               I
                                                                                                                  I
                                                                                                                  I
                 7. In consideration for the purchase of said vessel, Defendant issued to Plaintiff

        several warranties, guarantees, affirmations or undertakings with respect to the material or

        workmanship of the vessel and/or remedial action in the event the vessel fails to meet the

        promised specifications.
                                                                                                                  l
                 8. The above-referenced warranties, guarantees, affirmations or undertakings

        are/were part of the basis of the bargain between Defendant and Plainliffi
                                                                                                                  I
                 9.    The parties' bargain includes an express warranty, as well as other guarantees,

        affirmations and undertakings as stated in Defendant's warranty materials and owner's manual.             Ii

                 10. However, as a result of the ineffective repair attempts made by Defendant

        through its authorized dealer(s), the vessel is rendered substantially impaired, unable to be
                                                                                                                  i
        utilized for its intended purposes, and is worthless to Plaintiffi

                 11.    During the warranty period, Plaintiff complained about defects and or non-                a
                                                                                                                  s
                                                                                                                  8


        conformities to the following vessel components: generator shutting off, oil slick behind vessel,

        temperature [ight illuminating and engine slowing down, and vessel overheating. True and

        correct copies of the repair invoices are attached hereto, made a part hereof and marked Exhibit      4




        NB 771




                                                                                                                  E

                                                                                                                  3



                                                                                                                  E
       Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 42 of 60

     FILED 8/20/2020 11:45 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                 2020-C-0359         slA D

I
2

            12.    The vessel continues to exhibit defects and nonconformities which substantially

    impairs its use, value and/or safety as provided in 73 P.S. §1951 et seq.
                                                                                                               l



                                                                                                           |
                                       . COUNT I
                                 AGAINST ALL DEFENDANTS
                      'MAGNUSGN'-MGSS .(F'pC) WARRANTY iMP1WVEM1NNI'~ACT~

            13. Plaintiff hereby incorporates all facts and allegations set forth in this

    Complaint by reference as ifflully set forth in length herein.                                         ,
                                                                                                           II
            14. Plaintiff has or may have resorted to Defendants' informal dispute settlement              s




    procedure, to the extent said procedure complies with 16 CFR 703.                                      I5
            15. Plaintiff avers that the Federal Trade Commission (FTC) has determined that no
                                                                                                           E
    Automobile manufacturer complies with 16 CFA 703. See, Fed. Reg, 15636, Vol. 62, No. 63

    (Apr. 2, 1997).                                                                                        z




            16. Plaintiff is a "Consumer" as defined by 15 U.S.C. §230l (3).

            17. Defendants are "suppliers", "warrantors", and a "service contractors" as defined by        E
                                                                                                           a




    15 u.s.c. §2301 (4),(5) and (8).                                                                       8

                                                                                                           I


            18. The subject vessel Is a "consumer product" as defined by 15 U.S.C. §2301 (1).

            19. Bythe terms of its written warranties, affirmations, promises, or service contracts,

    Defendants agreed to perform effective repairs at no charge for parts and/or labor.                    E




           20. The Magnuson~Moss Warranty Improvement Act requires Defendants to be bound
                                                                                                           8



    by all warranties implied by state law. Said warranties are imposed on all transactions in the state

    in which the vessel was delivered.

           21. Defendants have made attempts on several occasions to comply with the terms of its

    express wan'anties,; however, such repair attempts have been ineffective.




                                                                                                           3




                                                                                                           3
            Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 43 of 60
o
    I
         FILED 8/20/2020 11145 AM,C!erk ofdudicial Records, Civil Division, Lehigh County, PA
                                                    2020-C-0359       Is/A D



                22. The Magnuson-Moss Warranty Improvement Act, 15 U.S.C. §2310(d)(2) provides:

                      If a consumer finally prevails on an action brought under paragraph (I) of this
        subsection,    he may be allowed by the court to recover as part of the judgment a sum equal to
         the amount of aggregate amount of costs and expenses (including attorney fees based upon actual
         time expended), determined by the court to have been reasonably incurred by the Plaintiff for, or
        in connection with the commencement and prosecution of such action, unless the court, in its
        discretion shall determine that such an award of a£torney's fees would be in appropriate,

                23. Plaintiff has afforded Defendants a reasonable number of opportunities to confirm

        the vessel to the aforementioned express warranties, implied warranties and contracts.

                24. As a direct and proximate result of Defendants' failure to comply with the express

        written warranties, Plaintiff as suffered damages and, in accordance with 15 U.S.C. §2310(d)(l),

        Plaintiff is entitled to bring suite for such damages and other legal and equitable relief.
                                                                                                               i
                25. Defendants' failure is a breach of Defendants' contractual and statutory obligations
                                                                                                               1
                                                                                                               i

        constituting a violation of the Magnuson-Moss Warranty Improvement Act, including but not              I
                                                                                                               E

        limited to: breach of express warranties; breach of implied warranty of merchantability; breach

        of implied warranty of Fitness for a particular purpose, breach of contract, and constitutes an

        Unfair Trade Practice,

                26. Plaintiff avers that Defendants' warranty was not provided to Plaintiff until after the

        vessel was delivered, making any and all limitations, disclaimers and/or alterative dispute

        provisions ineffective for a failure of consideration,
                                                                                                               I
                27. Plaintiff avers Defendants' Dispute Resolution Program was not in compliance with

        16 CFR 703 for the model year of the subject vessel.

                28. Plaintiff avers that Defendants' warranty did not require Plaintiff to first resort to a

        Dispute Resolution Program before filing suit.

               29. Plaintiff avers that upon successfully prevailing upon the Magnuson-Moss claim              3

                                                                                                               8
        herein, all attorney fees are recoverable and are demanded against Defendants.




                                                                                                               3
       Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 44 of 60
I
     FILED 8/20/2020 11:45 AM, CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                          2020-C-0359         slA D

                                                                                                               E

                                                                                                               t


                                                                                                               I

            WHEREFORE, Plaintiff respectfully demands judgment against Defendants in an

    amount equal to the price of the subject vessel, plus all collateral charges, incidental and

    consequential damages, reasonable attorney's fees, and all court costs.

                                                    C O U N T II                                           I
                                                                                                           I
                                 AGAINST ALL DEFENDANTS
                         PENNSYLVANIA UNFAIR TRADE PRACTICES AND
                               CONSUMER PR0TEQTION LAW

            30. Plaintiff hereby incorporates all facts and allegations set forth in this Complaint by

    reference as if fully set forth at length herein.

            31. Plaintiff is a "Person" as defined by 73 §201 -2(2).
                                                                                                           I
            32. Defendants are "Persons" as defined by 73 §201-2(2).                                       8
                                                                                                           I

            33. Section 201-9.2(a) of the Act authorizes a private cause of action for any person          i
                                                                                                           s



    "who purchases or leases goods or services primarily for personal, family or household
                                                                                                           I
    purposes.as

           34. Section 1961 of the Pennsylvania Automobile Lemon Law, provides that a violation

    of its provisions shall automatically constitute a violation of the Pennsylvania Unfair Trade

    Practices and Consumer Protection Act, 73 P.S. 201-1 et seq.                                           I


           35. In addition, the Pennsylvania Unfair°Trade Practices and Consumer Protection Act,

    73 §201-2(4), defines "unfair Of' deceptive acts or practices" to include the following conduct:

                  (vii). Representing that goods or services are of a particular standard, quality or
           grade, or that goods are of a particular style or model, if they are of another,

                  (xiv). Failing to comply with the terms of any written guarantee or warranty
           given to the buyer at, prior to, or after a contract for the purchase of goods or services is
           made,                             4



                 (xv).      Knowingly misrepresenting that services, replacements or repairs are
           needed if they are not needed;




                                          I
   Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 45 of 60

 FILED 8/20/2020 11:45 AM,Clerk'of Judicial Records, Civil Division, Lehigh County, PA
                                 .           2020-C-0359       Is/A D



                 (xvi). Making repairs, improvements or replacements on tangible, real or personal
        property of a nature or quality inferior to. or below the standard of dial agreed to in
        writing.

                (xvii). Engaging in any other fraudulent or deceptive conduct which creates a
        likelihood of confusion or of misunderstanding.

        36. Plaintiff avers Defendants have violated these, as well as other provisions, of 73 P.S.

§201-2 et seq.

        37.   Section 201-3.1 of the Act provides that'the Automotive Industry Trade Practice

rules and regulations adopted by the Attorney General for the enforcement of this Act shall

constitute additional violations of the Act.

       38. Defendants' conduct surrounding the sale and servicing of the subject vessel falls

within the aforementioned definiticgns of "unfair or deceptive acts or practices.17

       39. The Act also authorizes the Court, in its discretion to award up to three (3) times the

actual damages sustained for violations.

       WHEREFORE, Plaintiff respectfully demandsjudgrnent against Defendants in an

amount not in excess of Fifty Thousand Dollars ($50,000.00), together with all collateral

changes, attorneys' fees, all court costs and treble damages.

                                               TIMOTHY ABEEL & ASSOCIATES, P.C.

                                               By: /s/ Tirnothv J. Abeel. Jr.
                                                   Timothy J. Abeel, Jr., Esquire
                                                   Attorney for Plaintiff




                                               o
       Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 46 of 60
                                                                                                             5

                                                                                                             s




     FILED 8/20/2020 11:45 Am, cierk of Judicial Records, Civil Division, Lehigh County, PA
                                                                                                             5

                                                                                                             8
                                                                                                             J
                                                                                                             e



                                                  2020-C-0359       /slA D                                   8
                                                                                                             I
                                                                                                             2

                                                                                                             I




,
5
-E
1:
a

                                  VERIFICATION
                                                                                                         I
            Timothy I. Abeel, Jr., states that he is the attorney for the Plaintiff herein; that he is
     acquainted with the facts set forth in the forgoing Complaint, that same are true and correct
     to the best of his knowledge, information ancibelief; and that this statement is made subject to
     the Penalties of 18 Pa, C.S.A. §4904, relating to unsworn falsifications to authorities.            i
                                                                                                         II
                                                                                                         I
                                                                                                         I
                                                                                                         I

                                           By:   ¢sAT:'mv~zlry   A'beeI,.J.r.                            Ii
                                                                                                         I
                                                                                                         I
                                                 Timothy J. Abe cl, Jr., Esquire                         I
                                                                                                          i

                                                 Attorney for Plaintiff                                  I
                                                                                                         i
                                                                                                         I




                                                                                                         I


                                                                                                         I

               I




                                                                                                         4


                                                                                                         1
                                                                                                         I




                                                  I




                                             4
          Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 47 of 60
    l
        FILED 8/20/2020
        FILED 8/20/2020 11:45
                        11:45 AM,
                              AM.CIerk  of JudiciaI
                                  CIefk of Judicial RecOrds,
                                                    Records, Civil
                                                             Civil Division,
                                                                   Division, Lehigh
                                                                              Lehigh County, PA
                                                     2020-C-0359
                                                     2020-0-0359       /s/A D
                                                                       Is/A  D


j
8
1
g                                       .   »,




                                                                          I/

                                l




                                                                                                  i
                                                                                                  i




                                                                                                  II




                                                              II A H       //


                   EXHIBIT
                   EXH I BIT                                  "A                                  I
                                                                                                  ia



                                                                                                  8
                                                                                                  93
            Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 48 of 60
     5




         FILED 8/20/2020 11:45 AIls,Clerk of Judicial Records. Civil Division, Lehigh County, PA
                                                                         /SlA D
 8
 j
                           $¥€RlJN8 MARINA. am:
=1
_J                                                                                    MARINE                                        -
'i
                         et       .  x 4
                         YM 6124 ~.R:»                                                PURCHASE AGREEMENT
                                         umrlntnnurlIuul:a».\u¢9HI111»:\ltlA\!lvQhmiulionmtiny-11ll!m!JII
                                     1tnl.\aNN1¢§ lillI\\ MhiWnurnm1kll3iun\l¥nl.1oll¢z\v1l1sl$¢avk1»w1*lfM*tRrv
                                                                 m        . ,.           -    um
                        Soul                                     ~£31?5~_11.4z_;[;                                          7/LV/




                                                                                                    1(»1K§u»¢As¢Au\3v1s;3
                                                                                             oonow\Qw_w¢¢lflK!li¥°n¢\}
      Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 49 of 60

    FILED 8/20/2020
    FILED 8/20/2020 11
                     11:45
                       :45 AM,Clerk
                           All/!,CIerkof
                                      of Judicial
                                          Judicial Records,
                                                   Records, Civil
                                                            Civil Division,
                                                                  Division, Lehigh
                                                                            Lehigh County,
                                                                                   County, PA   -
                                                    2020-C-0359       /s/A D
                                                                      Is/A


i




                                       r
                                                                                                    8

                                                                                                    l




                                                                                                    E




                                                                                                    9




                                                                                                    E




                                                           II on
               EXHIBIT "B"
                                                                                                    a
                                                                                                    I



                                                                                                    3
                                                                                                    1




                                                                                                    2
                  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 50 of 60
            I


                FILED 8/20/2020 11:45 AM,CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                                                                          2020-C-0359                             Is/A D
                                                                                                                                                                                      aboutzblank
8
3
,g




                                     Starling Marina
                                     P.0. Box 195                                                                                                                  'Invoice
     1                               Gteantown. PA 18426
                                                                                                 I                 Sip Lgggflgq                        Udo           Invuina H
                                     (570)689~4205                                           I            a
                                                                                                     .
                                                                                                     1I    v
                                                                                                               |      B46
                                                                                                                                             l
                                                                                                                                                     xo/wzoxs         am
                                                                                      -l '           |                                       .r
                                                                                 'a
                        BH!To                                                     \          l
                                                                                n|\ I                     *s.   i"     P       .
                      zgarsmrdn                                                                                                                      r-uunloa
                      was wwapotna co                                           AS l,l
                      JM The Hldaout                                                                           Raw za mp1u0                       1M\M0¢5155l IB
                      LukeM¢l,PA1s4ss
                                                                                             I                 Engine sans s                       Trailer M8¢0

                                                                                             I
                                                                                                                     Awsu:                           nu hdlor
                                                                                       I
                                                                                                                   Remeuwon n                     Cuswrnar Porno

                                                                                                                    r as- w»n1'                    718-715-1242


                  N


                            Ham             Quantity                            Daanrlpllun                                                         Rate             Amuuni

                      burden W1111                 s   omddu Mum :wanna                                                                                1,oss.0o         1,m.00
                      Pork Yao                     l   Porktllk no                                                                                        55.00           ss.oo1°
                      on we                        I   Synahutio on Chang                                                                                115.00          Ils.00T
                      Fmmwuursya                   I   new we sync Wlntldiltfan                                                                          \s».oo          m,oor
                                                       uuhlllu Mol In gcuoawx
                                                       PA sun To                                                                                           6.00%           11.34




                                                                                                                                                                                                    l

                                                                                                                                                                                                    :
                                                                                                                                                                                                    :l


                                                                                                                                                                                                    r
                                                                                                                                                                                                    L
                                                                                                                                                                                                    E




                                                                                                                                                                                                    E
                      Notes:                                                                                                        Service W riter                                                 E
                                                                                                                                    Ball Requested                                                  E

                                                                                                                                    Englno Hours lnlOul                                             I

                                                                                                                                    T ec h

                      iW""IM5r             .. u i M'I "?"""'%' l' ~I *i»'° I                                            Ill_
                                                                                                                               an     Total                            s\,v41 as
                                                                                                                      un
                                                                                                                      ljulilluu
                                      II                                                                                             Paymantslcradlts                 $-1,94134
                                x
                                Wlmhlu\\n nlulmnunuuplluwhauln llantulliwnduoltllulthrulawi
                                                                                                                                      Balanea Due                         30.00




         loft                                                                                                                                                                 6/28/2019, 10:23 AM



                                                                                                                                                                                                    3
                            Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 51 of 60
                1
    Q       l                        )

                    FILED 8/20/2020 11:45 AIv1,C!erk of Judicial Records, Civil Division, Lehigh County, PA
                                                                 2020-C-0359        /SIA D                  abmnablunk
8


g
        s

        I

                                                SharI'u1g Marina
                                                P . O . B ox 1 9 5                                                                                                     Invoice
                                                Greentown. PA 18426
                                                                                                                    MlptoWlm                             Dale            Involve #
                                                (570)689-4205
                                                                                                            ls |1        n~.sn                         amrznw             37103
                                                                                                            .
                                                                                                           I
                                                                                                I1           -AQ
                                 Blil TO                                                 '.•           » |\
                                                                                                       l 51         -      .   .v
                                                                                                                                          a
                                                                                                                                         uI                   l
                            mwsnnuuzn
                            6wwoodpo[n!ci                                                      6811-           Rogliittapnis                       RGNBIRSMBU I s
                            sasnotnanu
                            k»1wAr1»l,pAxa4as
                                                                                                                Engh98ifl\l9                          1I11u Malta

                                                                                                                        A975\l5                         un min

                                                                                                                    mm»uu» #                       Customer #Huns

                                                                                                                        wlsaswr                       11s-775-:zu
                                                                                                                                                                          I


                                         item           Qunnllly                               Wssunpilon                                             Rats               Amount
                                                                     M80 Auw Qdmoudnmer pmvfdud
                                                                     compound up wanna ahuavy is
                                                                     Summsrizs Anna mrago & launch to his slip ASAP
                                                                     caner wal nlnndng Wpluuo otnnk may pm ofwannnky
                                                                     boil
                                                                     um Volvo system Wran ovmtml un uma
                                                                     Be awe galway! rvpdn an nonaplnu (wunmty)

                            8Ul*&hER1ZA'1'I»                    I su§gI¢88xz;mon=-uwhvd.  :nq¢8na4svu441:ai»;§
                                                                                                . .          .       w my                                     0.00                 0.00T
                                                                  twsmglnmwli. cUq§¥iag1g¢no1u§,or.iu1;»)»;£1ng.an».
                                                                                           . ._
                                                                      -Noo4'tqwoE§hk. 4"i19mhz léfd szuarélor shun oflhllnsonnn                                                            I
                                                                     ,Hin»-                   .
                            08T014                            28 Kwgr was Bnllw Boat CUDDY CABIN                                                              1a.oo              so4.aoT
                            Ubw-M8                             o Buvico- LaW: Un11116d auto him Mel ouslvuur puuvldod and                                    xon.00.             0a4.001 I
                                                               1. k g ! t o l d .                                                                                                          i
                            Shop 9199881                             Mop Supplies                                                                             25.93               28.9ST
                        I
                                                                     pedhumnd sender nnnmalm par vulva
                                                                     T-0079, Wu! Pillarli§1tlnlng.
                                                                     PA So" TUX                                                                              6.05%                71.21




                            Nélos:                                                                                                        Service Writer
                                                                                                                                          Data Requested
                                                                                                                                          Englna Hours !0{Ou1
                                                                                                                                          Tech

                            .9           ~e                     . . . 9'"
                                                 war'. "Ra' `I*.a\i!;l°8yi#3v:h                                                     3:
                                                                                                                                              Total                           51,255.11
                            -gqna

                            .I
                                                                                                                    'W         K ..           Payments/credits                s~1.zsa.11


                                                                                                                                              Balance Due                         sn.oo
                                              wqgml\l\Qlqglll\§h[rl"ib¢lll\hdlllmllw\dldllhntl1llll%!llUli




                                                                                                                                                                                    6/28/2019, 10:25 AM
            loft
                    I
                    Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 52 of 60

                   FILED 8/20/2020 11:45.AM,CIerk of Judicial Records, Civil Division, Lehigh County, PA
                                                               2020-c-0359       /slA D
                                                                                                                                                                                       aboutzblank

 i
é4
 !t


                                             Starling Marina
                                             P . O . B ox 1 9 5                                                                                                   Invoice
                                             Gteantown, PA 18426                                                                             I
                                                                                                                   Blip L058l}0II                     Data          lnvotas8
                                             (570)689-4205
                                                                                                                                         1
                                                                                                                         8.35                       4/22/2019        37655
                                                                                                                                                                                   I
                               B11l To

                             law Shml'ln                                                                      Boat #MKS as Model                    KUIIIO#
      I.                     ms woodpolnt cl
                             J56'1'h»lf!d¢m1t                                                                    am z 2 8 & 9 8 5 1              ncnuncsranaxs
       1
                             LakbArl»l, PA H486
                         I                                                                                        Engine Ssrfnl #                 T¥nlferMaka

                                                                                                                      A97!1 D                       BG UUUII'
                                                                                                       o
                                                                                                                  Rsglslrsion #                  Customer Phone

                                                                                                                    PAMW DT                       1xa~11s-Ju:



                                    Hom              Quamlly                                       Dsaurfptlon                                    Rate             Amount
                                                                        7'luublnuhoo! Mit cad SPN44i'.(§ugn\t o )
                                                                        JM :pcb w vols huh. (BIB)4114348483i1 who Its! snow
                                                                        paw ormmllal In flu¢nruu¢M0lhan1p¢ublnuv


                                                                         .43az.Ive»n%n¢»f;hm w¢h¢4o:¢u1num.»rlu»¢lm¢
                                                                         LQ§i5hduFlla¢l@gpqm;s\uu\»mnla                ,
                             UW - Nlok                               ' I 8qv{4|».W W wl>l4°°4
                                                                                     . ' ,    j g ,».§41=\H*F!\aasr.s°1n            -|                   moo            s.°?'°9!
                                                                         FV{W8O§NNU¥l£'.
                                                                                      .4/23       , .

                                                                        31° aunlomn sums In and laid ho swf cut and had oyntaat
                                                                        ... l    .
                             uoor - nick                             .I. Svxvlee - Mbutz nplbsodport due muted, no part nulnbvr.                         10m00          lo¢.001
                                                                         5/10/IP
                                                                         PA wa s m                                                                       6.0095         13.08 I
                     s




                         NoW s :                                                                                                   Sarvlco Writer
                                                                                                                                   Dale Requested
                                                                                                                                   Engine Hours In/out
                                                                                                                                   Tech
                                                                                 " 'Vu
                          . I uI ~;"?°w
                         we.          1
                                                        i. »..
                                                                 '       w '*%9.';.'#.~?"
                                                                         !8'
                                                                                             u
                                                                                          `\¥%`»»=                                    Total                           snl.oa
                                                         .I                                                          n 'BZ
                                     M       I                             11                lh!.ol'
                         :ETA                                                                                       ~~~»"F'n,~»
                                                                                                                                      Puymcntslcredlts                  800D
                                         x                                                                                            Balance Due
                         r          "l8¢ill]h»mmnm-q;unu~~wn~o»au=¢uu»~uu»»w.l¢.~uu»¢»                                                                                $231.08




           Iof l                                                                                                                                                         6/28f2019, l0:26 AM
                    Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 53 of 60
         I   I              l
                 FILED 8/20/2020 11:45 Ail/1,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                               2020-C-0359        IS/A D                                                                                                  aboutzblanl

8
g
3I



                                           Starling Marina
                                           P.O, Box 195                                                                                                                 Invoice
                                           Greantown, PA 18426                                                                                                            irene n
                                                                                                               Bllp Loonllon                       Bale
                                           (570)6894205
                                                                                                                      B-38                       4 / : sn ow               37681


                         Blll To

                      lm Shlbldh                                                                          Baal - Make GO Mndsi                   Hull ID #
                      645 Woodpohxi CO
                     3¢6'l'h1 Nldavnu                                                                         R!gll2B Ecpml                   aomruzsnnaaa
                     Luke Mol, PA 18436                                                                                                                                    i
                                                                                                              Englno Serial#              I    *Waller Make

                                                                                                                  A975113                        run tmllnr

                                                                                                               Raglatmilon #                  Qaalomsf pNona

                                                                                                                 7A0469DT                      718-775-1242



     I                          ltsm              Qusnllly                                     Dasmiplkm                                       RaW                       Amount

                                                                   D11 oral Look,ha\ nlnn¢mawnwau¢ sltllugnndl¢IIu5 slung
                                                                        SLJGCBBITNDBQAT
                                                                   ,».
                                                                    ' M M apgnlqkchschdltauv, sueaultahaoomlngnummoirim
                                                                   'g1h'(Ltna@ona49.
                                                                 pull qnyiind Ink my He.
                     WPM M01 sq, Q..                         g. Wnturfb»lllepllamx :bop                                                               69.93                     69.951
                                                             i i ¥l40?                                                                                 0.00                      0.00T
                     vom4va44        I
                     Labor - Nld:                          0.s Bnvtw -Ubu: R/Rimpolln                                                                10P.00                     s4.sor
                     VOP21700445                             1 Inqluiln xl:                                                                           69.98                     69.991
                     ww8upp1188                              1 SW 8uopllol                                                                             4 as                      m ar
                                                               45 Hom: on haul                                                                                      I
                                                               29 Noun an in.
                                                               Donn. a/I3/19
                                                               PA8IIol 'Ml                                                                           5.119%                     H36 I

                     I




                                              c                                                                                       I

                                                                                                                                                               \.

                     Nntea:                                                                                                        Servlce Writer
                                                                                                                                   Date Requested
                                                                                                                                   Engine Hours InlOu\
                                                                                                                                   Tech
                             .
                    I lll¢W§J[lliil'l'l  . ,nu       v 0.   v        n. .4 .            »\,            4        4
                                                                                                                         '.l
                        .              ,~pg»lg;»»u».gg».
                                                     ov           am
                                                                  . v byI               as                us14n!3*f§1t*'
                                                                                                                , 1 "-at
                                                                                                                0
                    II
                     I
                                I-
                             hwlv
                                .
                                       Y

                                        l¢          . .
                                                 , .s w , ,
                                                            .   I     u
                                                                                  A.
                                                                                                -»
                                                                                           o r* In .
                                                                                                       as I ,
                                                                                                     MIM       .WWW
                                                                                                         4.......
                                                                                                             .      |. o
                                                                                                                         \ ,1,      Total                                      sz11.2S
                       imhnldul in'     . g n         .       .         .J
                                                                               r
                                                                                 11\ 1.
                                                                                       8    ,v n-v -1
                                                                                              ,  » , , ,
                                                                                                                  n
                                                                                                                  ¢
                                                                                                                    £ _  I ,
                                                                                                                               o
                                   . .            -4      I      v \    o 11 o            \4       n
                                                                                                                                    Paymentswradits                             $0.00
                       I?»"&"&L4'6'»'»Q»»¥2§°?&3~'§l¥&}%3"'""""""'"'**
                        \                I »   |        0

                                   'X
                                                                                               Ui¢lr1n¢I'& unauiuiu
                                                                                                                                    Balance Due                                $111.25
                                   ;y.¢,4.4=4 ;ma{i :,4ia¢a&gl¢.


                                                                                           5




         loft                                                                                                                                                                      6fzsfzow, 10'34 AM
                      Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 54 of 60                                                                                                                       I
                                                                                                                                                                                                            g
                                                                                                                                                                                                           ;1

                I

                    FILED 8/20/2020 11:45 AM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                                                                                       2020-C-0359                   /SIA D
                                                                                                                                                                                              ubouhblanl   i
                                                                                                                                                                                                           4
9
§




                                         Swtiiug Marina
                                         P.O. Box 195                                                                                                                    Invoice
                                         Gnentowu, PA 18426
                                                                                                                            8i!p l.1w81lun                   Date          lnvotas #
                                         (570)689~4205

                                                                                                                      | I
                                                                                                                      3           8-80                      6/4/1019        :can
                          gill To
                                                                                         • D»
                                                                                                 .|   421'
                        Igor shsblda                                                                                  Bba1»Makol&Mod¢1                     Hull ID »
    1
                        845 w aow ol m d                                                              l                   R9 9 l2 B E ¢ n s l
                        :as IM HMOVU!                                                                                                                   Rniwilncs7msla
                        nm MBI, PA18436
                                                                                                                          E n¢no B ai a! 8               Mi t er Mak e

                                                                                                                                 A9151I!                   no noun

                                                                                                                            Rogislmuon u                CuatomnW hons

                                                                                                                             PANUWT                      718-77a-1242
        I

        I
                                Item              Quandary                                      Deaodptton                                               M19              Amount
                                                              é'iutol1in.i   limdli1g8uulm1¢rnNur1\pa11slanA Nmp Mgt! cams
                                                               on nzgd. dnqn8.l!om,¢.aqvm
                                                              ,trsublnahiizt
                                                              m _        _   and npalr

                                                              M-19 vm ukudm oivor Impala: mr guuunfnr
                                                                                                                                                                  .
                                                              PA SM: T l x                                                                                     6.00%               0.00


                                                                                                                                                                                          i


                                                                                                                                                                                          I




                        Notes:                                                                                                               Service Writer
                                                                                                                                             Bake Rnqueated
                                                                                                                                             Engine Hours lnloul
                                                                                                                                             Tech
                       1 ugpnnn   4              . so;           I . in apqtlpiuhb.
                                                                            4
                                                                                     1 .» .11 .mau
                                                                                              4   s
                                    4 shngqurdm  . 1     »0                      v                   . I .. in.
                                               . 4. tnjifu  If,.        |       u,   »    .      .u ¢         *'.                               Total                           8009
                                       . . 08
                                                                                                                                   O
                       r£~:'.'v:.°a,£°.~.'z::a9asls,~5"-"l§§:».v:§'wav.~.=%:»é'.méM.*:.%':*8~°'§?.:*&n'
                                                       .       .           .                                  4,
                        an
                             4I
                                .. »
                                         |.
                                           .
                                        . l t no
                                                   4
                                                     :mln
                                                   _..
                                                 . I
                                                         ,
                                                         M
                                                            u In.. saw.
                                                                  4     .,
                                                                       hu d
                                                           . i N1.w.U ;».
                                                                              v.
                                                                                  'u!
                                                                                     1
                                                                                   HIS 1 .1-nnhiil
                                                                                               ,
                                                                                                  ,4,\

                                                                                            mlpnm .
                                                                                                        . . . ..4
                                                                                                           ir     . h nu
                                                                                                                                    _




                            0     »        8'...a..°r.r.....».                                                                                  PaymenwWredlu                   :o,oo

                                     x
                                    '      .
                                    1=n»u=uuuh-»1hwu¢=u11\=a1o;¢g:nqM»¢uilup4n;4lu-faunamnhau
                                                                                                          u
                                                                                                                  »rMuraalulmh
                                                                                                                                                Balance Due                     so.oo
                                                                                         o.




            Iof l                                                                                                                                                                  6128/2019, l0:36 AM
                  Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 55 of 60
         I               a



                FILED 8/20/2020 11:45 AM, Clerk of Judicial Records, civil Division, Lehigh County, PA
                                                            2020-C-0359        lslA D
                                                                                                                                                                                   about:blanl
:i
1



                                       Sterling Marina
                                       1>.o. Box 195                                                                                                             Invoice
                                       Greontown, PA 18426
                                                                                                                    sllpumlwn                         Unto         Invdoo9
                                       (570)689-4205
                                                                                                            ¢   \
                                                                                                     .             |
                                                                                                     *. 3       1-_ . 8-45                          6/20/1019       sure
                      Blll To                                                ,I
                                                                                  I    .   I
                                                                                           I-
                                                                                                0I
                                                                                                      1



                    IpWhlblrin                                                                           auaa~m=k4asmwel                           Human#
                    was waoapoinz cs
                    JnslisMdonut                                                                                nngunzumpnm                      ROh§D¢5168B18
                    uln»A:l»l.rA1s4as
                                                                                                                Em01a8eu!al#                      7\1Iter MRK8
     \
                                                                                                                         AWSU3                      nu mlln
                                                                                                                    l109IalfaUon an            customer #Huns

                                                                                                                     PANJODT                      718-775-1242




                             Item           Quanllly                                  Dssorlpilun                                                 R810            Amouni
                                                           busmmsr Mlm 9114 M2144 lnolhyr ovnhaat
                                                           mom: uulaanatlenllynMmed spry and wnolnahamt bean hack
                                                           to use It
                                                           MAP 1 MM                                                                                                                              l
                                                           PA salsa Tax                                                                    l             6.00%          0.00
                                                                                                                                                                                                 l
                                                                                                                                                                                                 I




                                                                                                                                                                                                 J

                                                                                                                                                                               |

                                                       I                                                                                                                                         3
                                                                                                                                                                                                 i



                                                                                                                                                                                                 I




                   Notes:                                                                                                               Sarvlca Writer
                                                                                                                                       'Date Requested
                                                                                                                                        Engine Hours In/Out
                                                                                                                                        Tech                                          l

                                WI!!
                   84,8-Lf a'8 w".¥              u                                                                         I             Total                         so.oo
                             II* we.:            | |            L
                                                                    n a v'                                           r         I
                                                                     .                                                                  Paymentslctedlts               so.oo
                                x                                                                                                       Balance Due
                              Wiiuuamnu»hwn1lh\»¢.~»;»;»n¢l»'41¢p-amgyaugumnnl4-mms                                                1
                                                                                                                                                                      so.ao




                                                                                                                                                                                                 E

                                                                                                                                                                                                 E
                                                                                                                                                                                                 E
         loft                                                                                                                                                           6/28/2019, 10:35 AM
                                                                                                                                                                                                 3

                                                                                                                                                                                                 3
                                                                                                                                                                                                 5
                        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 56 of 60
     4   1
                   FILED 8/20/2020 11:45 AM,Clerk of Judicial Records, Civil Division, Lehigh County, PA
                                                               2020-C-0359       Is/A o

3a
3
8
 I

                                 Sterling Marina
                                 P.O. Box 195                                                                                                                  Invoice
                                 Greentown, PA 18426
                                                                                                                     scalp Losallon                 Date         Invoice #
                                 (570)689-4205
                                                                                                                nll
                                                                                                           l,'
                                                                                                           Up:   .l
                                                                                                                 1o
                                                                                                                ..|»        B-36                  9/14/2019       39838
                                                                                                            ..|
                                                                                                             v
                                                                                                                 .II II


                 am To                                                                 'I222*
                                                                                           1:4
                                                                                        I\tlv1
                                                                                           .in              Boat - Make && Mode!                  1-{u1l ID#
              Igor Shlbirln
              645 W oodpulnlCt
              366 The Hideout                                                                                     Regal 28 Express             ROMHK576B8I8
              Lake Arfol, PA 18436
                                                                                                                   Englno Serial #              Trailer Make

                                                                                                                          A975113                 no trailer

                                                                                                                    Registration #             Customer Phone

                                                                                                                          ?A9469DT              718-775-1M2




                       It em                Quanlily                                             Description                                    Rate            Amount

                                                           temp sensor In manifold maifllncllonlng

                                                           replaced m0nlllolds per Volvo recommendation

                                                           PA Sales Tax                                                                                6.00%             0.00




                                                                                                                                                                                I




             Notes:                                                                                                                    Service Writer
                                                                                                                                       Date Requested
                                                                                                                                       Engine Hours InlOu¢
                                                                                                                                       Tech
              lullhngiul Ion nhnvlnpnlr work lp.bv nun: along Ulla lbs nmimf mnlnvhp lnqnxnu you prmmlu!na lo égmli lysunu n
              auusuy Iafyuryasu éflullanv lnlinilon. lr I Ml !np\y(a?ivmp!uxA ubii. l.undlnlln'a»yna un! in 1.nll¢1lqnI4'1 ll.ln van
             .vhf Unll to nainhymfnl firV.arI¢ grae Iupunlnly waive All rlghu unun Me sure in. Imisllnlrlnu nah blullil.aI my           Total                         $0.00
              u|Er'rnuuhid ri&alnn.l,l 11'm lo nu lntuul unwell p1ld In mo' alia wolf¢llnn xnlll.ln'U»dlnl munnblv nubmvn in. shivs
              null uepy ¢!dillWIlkOdev. ll1M1hi\1b1 ixllir II nu iébepuWtc ts1.'lny NI up dirnill Iv Mb 9141 and9l.qonlum In can
              of Nn, MY or .W olhrr nun buynnd nu sanlvbi-                                                                              PaymentsIcradits              50.00
                            X
                           My awalvn 4buvnll mlhnrimlen lnwmpllle llw npxha dmuibd lbavn and luepunve ohln(am0 hsnin.
                                                                                                                                        Balance Due                   $0.00
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 57 of 60




         EXHIBIT C
                   Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 58 of 60
       s.



            j'3

                  CT Corporation                                                             Service of Process
.8
                                                                                             Transmittal
84.
"x                                                                                           08/28/2020
..¢I
=1
   5                                                                                         CT Log NuMber 538162877
                  TO:        Ronda Lecher
                             Volvo Penta of the Americas
                             1300 Volvo Penta Dr
                             Chesapeake, VA23320-1690

                  RE:        Process Served in Virginia                                     EC-'EIVE
                  FOR:       Volvo Penta of the Americas, LLC (Domestic State: DE).
                                                                                             SEP w 4 2020
                                                                                      *is
                                                                                      ma.

                  ENCLOSED ARE CUFIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE Aaovs COMPANY AS FULLOWSI

                  TITLE OF ACTION:                    IGOR SHIBIRIN, PLTF, vs. REGAL MAR1N£ lnousTRlEs, INC. AND VOLVO PENTA OF THE
                                                      AMERICAS, LLC, DFVS,
                  DOCUMENT($) SERVED:                 -»




                  CaURT1AGENCY:                       None Specified
                                                      Case # 2020C0359
                  NATURE OF ACTION!                   Product Liability Litigation - Lemon Law
                  ON WHOM PROCESS wAs ssnvem          C T Corporation System, Glen Allen, VA
                  DATE AND HOUR OF SERVICES           By Certified Mail on 08/28/2020 postmarked on 08/25/2020
                  JURISDICTION SERVED 1               Virginia
                  Avvsnnnncs OR ANSWER DUEl           None Specified
                  ATTONNEY(S) 1 s£nnER(s)=            None Specified
                  ACTION ITEMS:                       SOP Papers with Transmittal, via UPS Next Day Air , 1ZX212780114128394
                                                      Email Notification, Ronda Lacher ronda.1acher@volvo.com
                                                      Email Notification, Julia Kelley julia.kelley@volvo.com

                  SIGNED:                             C T Corporation System
                  ADDRE5S£                            1209 N Orange St
                                                      Wilmington, DE 19801-1120
                  For Quesliunsz                      866-401 -8252                                                                                        i
                                                      EastTeam2@wolterskluwer.com




                                                                                                                                                           E

                                                                                                                                                           g
                                                                                                                                                           s

                                                                                                                                                           E
                                                                                                                                                           E
                                                                                                                                                           s
                                                                                                                                                           E


                                                                                                                                                           E




                                                                                            Page 1 of 1 IRK
                                                                                            information displayed on this transmittal is for CT
                                                                                            Corporalion3 record keeping purposes only and is provided to
                                                                                            the recipient for quick reference. This information does not
                                                                                            constitute a legal opinion as to the nature of action, the
                                                                                            amount of damages, the answer date, or any information
                                                                                            contained In the documents themselves. Recipient Is
                                                                                            responsiblefor Interpreting said documents and for taking
                                                                                            appropriate action. Signatures on certified mail receipts
                                                                                            confirm receipt of package only, not contents.                 8
                                                                                                                                                           Z
                                                                                                                                                           8
                                                                                                                                                           I
Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 59 of 60




         EXHIBIT
         EXHIBIT D
        Case 5:20-cv-04556-EGS Document 1 Filed 09/17/20 Page 60 of 60




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IGOR SHIBIRIN
                       Plaintiff,

               V.                                     CIVIL ACTION NO.

REGAL MARINE INDUSTRIES, INC.
AND
VOLVO PENTA OF THE AMERICAS,
LLC
                       Defendants.


   IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA

IGOR SHIBIRIN                                        COURT OF COMMON PLEAS
                                                     LEHIGH COUNTY
               v.
                                                     CIVIL DIVISION
REGAL MARINE INDUSTRIES, INC.                        No. 2020~C-0359
AND
VOLVO PENTA OF THE
AMERICAS, LLC


                                    CONSENT TO REMOVAL

       I, the undersigned, as counsel on behalf of Defendant, Regal Marine Industries, Inc., in

the above-captioned action, execute this Consent to Removal on behalf of Defendant, Regal

Marine Industries, Inc., indicating that Defendant, Regal Marine Industries, Inc., consents to the

removal of this action to the United States District Court for the Eastern District of Pennsylvania.




                                              By:    is/ Brooks Rathet
                                                     Brooks Rathet, Esquire
                                                     Bromagen Rathel Klee & Smith PA
                                                     135 2nd Avenue North, Suite 1
                                                     Jacksonville Beach, FL 32250
                                                     (Pro Hac Wee) Attorney for Defendant,
                                                     Regal Marine Industries, Inc.
